Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 1 of 99 PageID 2908




                   UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 CERTIFIED COLLECTIBLES GROUP,
 LLC, NUMISMATIC GUARANTY
 CORPORATION OF AMERICA,       Civil Action No. 19-CV-1962-SDM-AEP
 CERTIFIED GUARANTY COMPANY
 LLC and PAPER MONEY
 GUARANTY, LLC,

              Plaintiffs,

 v.

 GLOBANT, LLC, GLOBANT S.A., and
 JOHN DOE ENTITIES 1 THROUGH 5,

              Defendants.

      SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
        Plaintiffs Certified Collectibles Group, LLC, Numismatic Guaranty

 Corporation of America, Certified Guaranty Company LLC, and Paper Money

 Guaranty, LLC (collectively, “CCG”), for their complaint against defendants

 Globant, LLC, Globant S.A. (collectively, “Globant”) and John Doe Entities 1

 through 5, allege as follows:

                            PRELIMINARY STATEMENT

            “Ha, if we had to put together a book about how to do lots
            of things wrong…we won it!”

                            ~ Globant S.A. Chief Financial Officer
                            Alejandro Scannapieco, October 2, 2018
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 2 of 99 PageID 2909




       1.    This action -- and Globant’s admission that it could write the book on

 doing lots of things wrong -- arises from the misconduct of international

 technology firm Globant S.A., its U.S. subsidiary Globant, LLC, its affiliates John

 Doe Entities 1 through 5 (the “John Doe Defendants”), and a technology firm that

 Globant S.A. acquired, PointSource, LLC (“PointSource,” and, together with

 Globant S.A., Globant, LLC, and the John Doe Defendants, “Globant”), in

 botching and then lying about a project to design and implement a new enterprise

 resource planning (“ERP”) software system for CCG (the “Project”), a leader in

 the collectibles industry.

       2.    Defendants’ internal documents do in fact read like a book --

 specifically, a memoir in real-time that chronicles, over the course of years, the

 stunning incompetence of Globant’s consultants and the deceptive and unfair

 practices of Globant’s management in concealing the true state of the Project while

 seeking to extort fees from CCG for a software system Globant had neither the

 ability nor intention to deliver.

       3.    Globant’s internal communications concerning its performance on the

 Project describe, in brutally candid terms, Globant’s internal disarray, gross

 ineptitude, and brazenly dishonest and unethical treatment of its client, CCG.

 Acutely aware that it was botching the Project -- and that it was singularly

 unqualified to perform the Project in the first place -- Globant mused internally



                                          -2-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 3 of 99 PageID 2910




 about whether it should finally come clean and tell the client “the real deal,” or

 continue “blowing smoke” in order to pocket still more fees. As reflected in its

 internal emails, Globant opted to conceal the truth, continue to string CCG along

 with false assurances, and threaten to abandon the Project unless CCG handed over

 more money:

              • August 23, 2018: “We have also lost a large number of US team
                members, many of whom, if they were around, would [be] the ones
                providing guidance to Belarus and growing their skills. Without that,
                we are left with a massive skills, seniority, and knowledge gap that
                can’t be improved with anything other than time.”1

              • August 23, 2018: “[W]e are working on features we don’t fully
                understand but with limited budget/time, which as you know, cannot
                work.”

              • August 28, 2018: “The team had a big attrition, for that reason,
                the team lost knowledge of the [P]roject.”

              • August 28, 2018: “Bad distribution of the management team, some
                positions were covered in USA and the rest in Belarus, but without
                the proper management and without the proper [knowledge
                transfer] process as well. . . . nobody took the technical lead from
                the USA and they relied over [sic] Yury which was a bad idea. . . . As
                a consequence of that the [sic] use key team members are not able
                today to understand very well how the team in Belarus is
                performing.”

              • August 28, 2018: “One of the USA key player quit Globant 3 weeks
                ago without the replacement of this position and any plan in place
                to follow. We need to take into consideration he advised he was
                quitting a month before.”



 1
     Emphasis has been added to the quotations throughout.

                                                -3-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 4 of 99 PageID 2911




            • August 28, 2018: “There are different visions of the current situation.
              Seems the team members does [sic] not have the same vision of the
              situation at the different levels (CP, VP of Delivery, DD, solution
              Architect, etc) and what seems to be more strange is that nobody was
              working on a plan in order to place everything under control.”

            • January 10, 2019: “In my opinion, there has been no
              communication to the project team or to CCG’s leads on this
              project, Max and Sam, that we are now working this way.”

            • January 10, 2019: “We have a status meeting with the client this
              afternoon in which I would like to to [sic] tell them that we are
              implementing this plan instead of blowing smoke.”

            • January 29, 2019: “[O]k I talked with C. Hugill yesterday and told
              him to go to the client and say they have to pay $1m to finish the
              project and/or we will pull the ERP team Monday.”

            • March 7, 2019: “We have lacked architectural direction since
              Sept. The addition of Andy is helping a lot but he was not an
              architect and is learning as he goes.”

            • March 26, 2019: “I feel if we go with straight honesty and share
              what it will take to complete we are in a better position. Risky but
              he [CCG’s CEO Steve Eichenbaum] has never been told the real
              deal. My 2 cents.”

       4.    Globant consultants also admitted internally that their failure to

 complete basic design documents at the outset of the Project doomed it to failure.

 On August 23, 2018, Globant consultant Neal Raval concisely summed up the dire

 situation for his superiors:

                     This project is where it is because we
                     fundamentally changed the way we were
                     working without doing any of the work to make
                     the change. As Ron talked about last time, this


                                          -4-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 5 of 99 PageID 2912




                     went from a truly agile project (T&M) to waterfall
                     (fixed price/fixed scope) without taking the time
                     to write a formal requirements document or do
                     any of the other work to prepare us for success
                     in the new world (fixed price).

 Yet despite this knowledge, Globant sat on this information for another five

 months, until January 2019, and then waited another four months, until May 2019,

 when it finally told CCG the Project would essentially have to start over from

 scratch.

       5.   Sarasota-based CCG -- which specializes in the certification, grading,

 and conservation of coins, stamps, paper money, comic books, and other

 collectibles for individual collectors, collectibles dealers, and not-for-profit

 institutions -- decided to replace its aging legacy computer system with a new ERP

 system in January 2016. CCG’s ERP initiative was intended to increase its

 efficiencies, support the rapid growth in its domestic and overseas operations, and

 move its business to the next level. This initiative, which was supposed to deliver

 enhanced automation and operational flexibility, was a central component of

 CCG’s growth strategy.

       6.   Recognizing that the demands of its expanding global customer base

 would soon outpace the capabilities of its current technology -- and given the

 operational risks inherent in replacing its core software system -- CCG knew that it

 had to rely on an appropriately skilled and experienced consulting firm to design



                                           -5-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 6 of 99 PageID 2913




 and implement its new software solution. CCG further knew that its new software

 system would have to be customized to support the unique business processes that

 enable it to provide state-of-the-art certification, grading, and conservation

 services.

       7.    At this time, PointSource, a software technology firm, was engaged by

 CCG’s affiliated company, Certified Guaranty Company, to develop an online

 order form solution for its comic book grading business.

       8.    Seizing upon CCG’s decision to replace its ERP system -- and fully

 aware that a timely and successful ERP implementation was critical to CCG’s

 strategic business plan -- PointSource represented that it had the requisite skills and

 experience to implement a custom business solution for CCG that would not only

 deliver 100% of the functionality of CCG’s legacy system, but also provide

 enhanced functions, improved performance, and scalability to support CCG’s

 expanding business requirements.

       9.    PointSource then spent five months examining CCG’s business and

 purportedly determining the scope of the project, for which CCG paid it $500,000

 in fees. Thereafter, PointSource represented that it could design and implement the

 new ERP system within two years, with a “go-live” date of July 2017, for an

 estimated cost of $1.8 million. Based on those representations, CCG hired

 PointSource for the project, which began in October 2016.



                                          -6-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 7 of 99 PageID 2914




       10. PointSource floundered, coming nowhere close to designing and

 implementing the new ERP system. Then, on June 1, 2017, ten months into the

 project, and one month before the go-live date -- with less than 10% of the system

 partially built -- PointSource sold itself to Globant in a $28 million transaction. By

 the time of that sale, CCG had already paid PointSource nearly $1.2 million, or

 more than 66%, of the $1.8 million that PointSource had stated the entire project

 would cost. Globant thereupon expressly assumed all of PointSource’s customer

 engagements and contractual obligations, including its agreements with CCG.

       11. In the months that followed, Globant assured CCG that the

 implementation was on track to deliver a fully functional ERP system. By

 November 2017, CCG had paid and committed to pay all of PointSource’s

 estimated fees and nearly $500,000 more, for a project that was more than a year

 behind schedule. Acknowledging CCG’s frustration with the budget overrun,

 Globant agreed to complete the project for a “fixed price” pursuant to a statement

 of work that set a firm go-live deadline.

       12. The new statement of work required Globant to implement a fully

 functional ERP system for a fixed additional cost of almost $1.5 million, which

 was later amended to $1.8 million. As to the deadline, Globant advised that it

 needed almost two more years to complete the project, and committed to a new go-

 live date of October 31, 2019.



                                          -7-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 8 of 99 PageID 2915




       13. CCG agreed to pay Globant these additional fees, and to delay the go-

 live for another two years, based on Globant’s assurances that the project was on

 track to meet the new go-live date for the fixed fee amount. At no time during the

 negotiation of the fixed-fee agreement did Globant disclose that the ERP solution it

 inherited from PointSource was defectively designed and unable to meet CCG’s

 requirements, much less deliver the heightened efficiencies and automation central

 to CCG’s strategic plan.

       14. In fact, at the time it entered into the fixed-fee agreement, Globant

 knew or should have known that it would have to start the project over from

 scratch because PointSource had failed to prepare core design documentation and

 complete other essential deliverables. But Globant concealed that fact, falsely

 assuring CCG, for months on end, that the project was on track for an on-time and

 on-budget go-live. Stringing CCG along with these lies, Globant was able to

 collect nearly $2.7 million in additional fees, consisting of an additional $1.1

 million paid to PointSource as a Globant company, and almost $1.6 million in

 additional fees paid to Globant.

       15. Only after it pocketed the last payment from CCG did Globant finally

 reveal the true state of the project, demanding that CCG pay another $5 million

 and insisting it would need to move the go-live by almost two more years, to

 August 2021. After entering into the fixed fee agreement, effective November



                                          -8-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 9 of 99 PageID 2916




 2017, Globant accomplished nothing, and admitted that the project could not

 proceed without basic design documents that should have been prepared years ago.

       16. Had Globant disclosed to CCG in November 2017 that the project

 would in fact cost $8 million in additional fees and take an additional four years to

 complete, CCG would have cancelled the project and proceeded with a different

 vendor. Instead, Globant remained silent, inducing CCG to enter into the contract

 and to pay nearly $2.7 million in additional fees, all the while concealing that it

 would have to start the project over from scratch.

       17. As a result of Globant’s fraudulent, deceptive and unfair practices, a

 project that CCG was told would take a year and cost $1.8 million in fees will

 ultimately take five years and cost almost $10 million in fees -- a price increase of

 455 percent. In the meantime, CCG is now in the process of uncovering the full

 extent of Globant’s performance failures, which include a host of deficient project

 management practices and a defective system design.

       18. CCG brings this action to recover the tens of millions of dollars in

 damages caused by Globant’s extortionate bait-and-switch. Globant’s scheme --

 which was approved at the highest levels of Globant’s management, including by a

 senior executive team at Globant S.A. -- induced CCG to enter into a contract with

 a fixed price and a firm deadline, both of which Globant knew full well it could not

 and would not meet. Those damages include not only the fees CCG paid to



                                          -9-
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 10 of 99 PageID 2917




  PointSource, Globant, and other third-parties, but also CCG’s internal spend and

  the loss of critical business opportunities foreclosed by Globant’s failure to

  implement the new ERP system.

                                        PARTIES

        19. Plaintiff Certified Collectibles Group, LLC is a privately-owned Florida

  limited liability company with its principal place of business at 5501

  Communications Parkway in Sarasota, Florida.

        20. Plaintiff Numismatic Guaranty Corporation of America (“NGC”) is a

  privately-owned Florida S-corporation with its principal place of business at 5501

  Communications Parkway in Sarasota, Florida.

        21. Plaintiff Certified Guaranty Company LLC (“CGC”) is a privately-

  owned Florida limited liability company with its principal place of business at

  5501 Communications Parkway in Sarasota, Florida.

        22. Plaintiff Paper Money Guaranty, LLC (“PMG”) is a privately-owned

  Florida limited liability company with its principal place of business at 5501

  Communications Parkway in Sarasota, Florida.

        23. Globant, LLC is a Delaware limited liability company, with its

  principal place of business in San Francisco, California. Globant, LLC is

  registered to do business in the State of Florida and is a wholly-owned subsidiary

  of Globant España S.A., which is a wholly owned subsidiary of Globant S.A.



                                          - 10 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 11 of 99 PageID 2918




        24. Upon information and belief, Globant S.A. is a global information

  technology and software development firm founded in Argentina and now based in

  Luxembourg, with its headquarters located at 37A, Avenue J.F. Kennedy, L-1855.

  Globant S.A. has offices in eight cities across the United States, including an office

  located at 1001 Brickell Bay Drive in Miami, Florida. Globant S.A. is publicly

  traded on the New York Stock Exchange under the symbol GLOB.

        25. Upon information and belief, defendants John Doe Entities 1 through 5

  (the “John Doe Defendants”) are affiliates of Globant, LLC and Globant S.A., the

  names and addresses of residences of which are unknown. Also upon information

  and belief, the John Doe Defendants are employers of the following senior officials

  who played an active and direct role in the misconduct and deception alleged

  herein: Alejandro Scannapieco, Maximiliano Herrera (Vice President of

  Technology), Gabriel Dominguez (Senior Technology Director), and Javi

  Rodriguez (Senior Delivery Director).

        26. At all relevant times, each of the defendants was the agent of the other

  with respect to the misconduct alleged herein.

        27. Upon information and belief, at all relevant times, Globant, LLC,

  Globant S.A., and the John Doe Defendants were each an alter ego of the other

  insofar as there was a unity of interest between them -- i.e., they commingled

  resources, work product, and employees freely, and failed to maintain arm’s length



                                          - 11 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 12 of 99 PageID 2919




  relationships, such that they constituted a single business enterprise for purposes of

  providing services to CCG. The commingling of resources included the

  participation of the senior leadership team of Globant S.A. and the John Doe

  Defendants in providing CCG with false assurances about Globant’s work and in

  managing Globant’s overall engagement with CCG. Additional jurisdictional

  contacts are alleged below.

        28. On or about June 1, 2017, Globant S.A. entered into a definitive stock

  purchase agreement to purchase 100% of the membership interests of PointSource.

  Pursuant to the stock purchase agreement, 100% of the issued and outstanding

  membership interests of PointSource were transferred to Globant S.A.

        29. By letter dated October 3, 2017, PointSource informed CCG that

  months earlier, in June 2017, PointSource had been acquired by Globant S.A. and

  that Globant S.A. intended to merge PointSource with Globant, LLC. The letter

  stated that Globant, LLC would “assume all of PointSource’s customer and vendor

  arrangements” and that “[t]he terms of the relevant agreements [would] not be

  impacted. . . .” Additionally, Globant sought and received CCG’s written consent

  to the assignment of CCG’s agreements with PointSource to Globant, LLC.

        30. By Agreement and Plan of Merger, dated November 22, 2017 and filed

  with the Florida Secretary of State (the “Merger Plan”), PointSource merged with

  and into Globant, LLC. Pursuant to the Merger Plan, “all debts, liabilities and



                                          - 12 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 13 of 99 PageID 2920




  duties of each of the said domestic limited liability company and other business

  entity that have merged shall thenceforth attach to the surviving limited liability

  company and may be enforced against it to the same extent as if said debts,

  liabilities and duties had been incurred or contracted by it.”

                               JURISDICTION AND VENUE

         31. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

  based on the diversity of citizenship of the parties and because the amount in

  dispute, excluding interests and costs, exceeds $75,000.

         32. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

  because a substantial part of the events and omissions giving rise to CCG’s claims

  occurred in this district.

         33. This Court has personal jurisdiction over Globant, LLC, Globant S.A.,

  and the John Doe Defendants pursuant to Fla. Stat. § 48.193(1)(a) and/or §

  48.193(2) because, inter alia, each defendant operates, conducts, engages in, and

  carries on its business in the State of Florida for pecuniary benefit; committed a

  tortious act within the State of Florida; or breached contracts in the State of

  Florida, and is engaged in substantial and not isolated activity within the State of

  Florida. Alternatively, Globant, LLC acted as an agent for and alter ego of

  Globant S.A. and the John Doe Entities Defendants, with respect to the services




                                          - 13 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 14 of 99 PageID 2921




  provided to, and misconduct against, CCG, or Globant S.A. conspired with and

  aided and abetted Globant, LLC’s misconduct.

        34. Additionally, this Court has personal jurisdiction over Globant, LLC

  pursuant to Fla. Stat. § 48.193(1)(a)(9) and Fla. Stat. § 685.101-102 because the

  primary agreement governing the parties’ contractual relationship contained (1) a

  Florida choice of law provision; and (2) a forum selection clause in which the

  parties irrevocably (a) submitted to the exclusive jurisdiction of the United States

  District Court for the Middle District of Florida or the Twelfth Judicial District in

  and for Sarasota County, Florida; and (b) agreed that such courts shall have

  exclusive jurisdiction.

        35. Additionally, Globant S.A. has consented to the personal jurisdiction

  of this Court in connection with this action.

              GLOBANT S.A.’S CONTROL OVER GLOBANT, LLC
                 AND ITS PARTICIPATION IN THE UNFAIR
               AND DECEPTIVE CONDUCT ALLEGED HEREIN

        36. At all times relevant to the facts set forth herein, all significant

  corporate decision-making for Globant, LLC, including with respect to the Project,

  was exclusively vested in, and carried out by a select group of Globant S.A.

  officers and directors. Pursuant to a May 30, 2018 resolution, Globant, LLC’s

  direct parent, Globant España S.A., appointed a cohort of Globant S.A.’s officers

  and directors as “agents of” Globant, LLC, including the following persons:



                                          - 14 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 15 of 99 PageID 2922




  Martín Migoya (Globant S.A. Chief Executive Officer, Board Chairman, and Co-

  Founder); Martín Gonzalo Umaran (Globant S.A. Chief of Staff, Board Member,

  and Co-Founder); Guibert Andrés Englebienne (Globant S.A. Chief Technology

  Officer, Board Member, and Co-Founder); Néstor Augusto Nocetti (Globant S.A.

  Executive Vice-President and Co-Founder); Alejandro Scannapieco (Globant S.A.

  Chief Financial Officer from 2008 to October 8, 2018, and current “Partner

  Business Hacking”); Guíllermo Willi (Globant S.A. Chief People Officer); Wanda

  Weigert (Globant S.A. Chief Brand Officer); Patricia Pomies (Globant S.A. Chief

  Delivery Officer); Sol Mariel Noello (Globant S.A. General Counsel since 2018);

  and Javier Gagliardo (Globant S.A. Chief Business Officer).

        37. Pursuant to the same resolution, the foregoing officers and directors

  were vested with the authority, as agents, “to represent [Globant, LLC] and

  conduct all of [Globant, LLC’s] affairs, as well as exercise [Globant, LLC’s] legal

  rights and powers” in order to carry out Globant, LLC’s significant corporate

  activities. Such agents had authority to, among other things, “enter into contracts

  for services, leases and construction, in which [Globant, LLC] [was] the

  contracting party,” authorize payments, appoint staff and personnel, negotiate with

  unions, receive goods for payment, “[s]et amounts, terms and interests, whether

  they are normal or punitive damages, agreeing penalty clauses, establish special

  domiciles, set up grounds for termination and other terms and conditions for all



                                         - 15 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 16 of 99 PageID 2923




  contracts . . .[,]” and take other significant corporate actions. Upon information

  and belief, the persons vested with corporate decision-making authority for

  Globant, LLC were limited to the foregoing officers and directors of Globant S.A.

        38. These executives’ authority and responsibility to make decisions

  concerning Globant, LLC’s important corporate affairs and events, including with

  respect to the technology projects that Globant, LLC handled, was confirmed by

  former Globant, LLC Vice President of Business Development, Michael

  Chadwick. In a declaration he submitted in this litigation, Chadwick stated:

  “Throughout the period I worked at Globant, all material decisions related to my

  sales and marketing work were made, overseen, directed and approved by a group

  of executives and attorneys based in Argentina. I needed to obtain approval from

  this Argentina-based group to negotiate and enter into contracts with clients and

  potential clients. Within Globant, it was well-known, and a frequent topic of

  conversation, that material issues related to revenues and profit needed to be

  decided and approved by the group in Argentina. . . . I routinely had to send drafts

  of contracts with clients and potential clients to this Globant group in Argentina to

  obtain their approval as to key contract terms, prices and project schedules. This

  Globant group in Argentina provided their approval for contract in the form of a

  special marking, or ‘stamp,’ that would appear on each page of finalized contract

  documents. Obtaining ‘the stamp’ from Argentina was a necessary and routine



                                          - 16 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 17 of 99 PageID 2924




  part of my job at Globant, as it was for my fellow sales executives.” (Dkt. 36 ¶¶ 7-

  8.)

        39. Further, according to Globant S.A.’s motion to dismiss the First

  Amended Complaint (Dkt. 104), Alejandro Scannapieco “was both a [Globant

  S.A.] executive and an agent of [Globant, LLC] in 2018-2019[.]” In addition,

  Patricio Pablo Rojo, Globant S.A.’s General Counsel from 2013 through December

  2018, executed some of the most important contracts at issue in this litigation,

  including two amendments to SOW #3. Juan Urthiague has served as Globant

  S.A.’s Chief Financial Officer since October 2018.

        40. As set forth in detail below, officers and executives of Globant S.A.

  directly and actively oversaw, directed, and supervised critical aspects of the

  Project, including with respect to Project fees, billing, finances, and schedule; the

  client relationship with CCG; disputes and negotiations with CCG; contracts with

  CCG; and communications with CCG executives about the state of the Project.

  Some of these officers and executives of Globant S.A., such as Scannapieco,

  engaged in deceptive and fraudulent acts and omissions when communicating

  directly with CCG executives concerning these aspects of the Project.

        41. For example, in August 2018, Scannapieco, who was at that time

  Globant S.A.’s CFO, was informed of significant problems with Globant’s delivery

  of the Project, but failed to disclose those problems to CCG. Throughout 2018 and



                                          - 17 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 18 of 99 PageID 2925




  2019, while acting as an agent of both Globant S.A. and Globant, LLC,

  Scannapieco was routinely informed of major problems with Globant’s delivery of

  the Project, including problems stemming from Globant’s performance failures and

  shortcomings, but failed to disclose those failures and shortcomings to CCG. To

  the contrary, as detailed below, Scannapieco not only concealed Globant’s

  performance failures and shortcomings to CCG, but falsely assured CCG that

  Globant’s team was performing well and that the Project was on track.

        42. Further, during this same period, and as set forth in detail below, while

  acting as an agent of both Globant, LLC and Globant S.A., Scannapieco authorized

  and approved threats and ultimatums to CCG, which were delivered by Globant,

  LLC executive Timothy Ramsey to CCG CEO Eichenbaum, that Globant, LLC

  would abandon and stop working on the Project unless CCG paid Globant an

  additional $1 million in fees over and above the agreed-to fixed price as set forth in

  the parties’ agreements.

        43. In addition, Scannapieco authorized and approved Ramsey’s fraudulent

  and manipulated billing practices and requests for payment for services

  purportedly rendered by Globant, LLC on the Project in November and December

  2018. In June 2019, Scannapieco personally delivered an extortionate threat to

  Eichenbaum that Globant would abandon the Project, and refuse to complete

  delivery of the ERP system it was contractually obligated to deliver, and for which



                                          - 18 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 19 of 99 PageID 2926




  CCG had paid in full, unless CCG paid Globant an additional $5 million in fees.

  Scannapieco made this threat in full knowledge that critical CCG initiatives

  depended on timely completion of the Project, and that CCG would incur

  significant damages if Globant abandoned the Project and failed to deliver the new

  ERP system.

        44. Further, Globant S.A. executives, including current CFO Juan

  Urthiague and current General Counsel Sol Noello, were consulted by Scannapieco

  in connection with Globant’s threats and ultimatums to CCG, which, on

  information and belief, were made to CCG with Urthiague’s and Noello’s

  knowledge and approval. Scannapieco also informed Eichenbaum that

  Scannapieco’s boss, Martín Migoya, the Co-Founder and Chief Executive Officer

  of Globant S.A. and Chairman of its Board of Directors, was not only fully aware

  of the Project but had also approved the threat and ultimatum that Scannapieco

  delivered.

                               FACTUAL BACKGROUND

  A.    CCG’s Business and Its Decision to Implement a New ERP System

        45. Headquartered in Sarasota, Florida, CCG includes seven of the world’s

  leading expert services companies focused on the certification, grading, and

  conservation of collectibles. Among its member companies are NGC, an industry

  leader in coin grading services, formed in 1987; CGC, an industry leader in comic



                                         - 19 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 20 of 99 PageID 2927




  book, magazine, concert poster, lobby card, and vintage photograph grading

  services, formed in 2000; PMG, an industry leader in paper money grading

  services, formed in 2005; ASG (Authenticated Stamp Guaranty), a stamp grading

  service, formed in 2017; and CAG (Collectibles Authentication Guaranty), the

  newest member of CCG, formed in 2018, and providing services to preserve the

  authenticity and provenance of memorabilia and estate items.

        46. “Grading” refers to the process of ascertaining and certifying the

  authenticity, quality, and condition of a collectible using established industry

  standards. Grading is a critical factor in determining the value of a collectible.

  CCG’s employees include dozens of the world’s most experienced and respected

  experts in authenticating, and assigning a grade to, all manner of coin, stamp, paper

  money, comic books, and other collectibles, ranging in value from relatively

  insignificant sums to tens of millions of dollars.

        47. Since its inception, CCG has graded 43 million coins, 4 million notes,

  and 5 million comic books, magazines, and posters. The majority of CCG’s

  business comes from several thousand dealers that utilize CCG’s grading services.

  As the international market for different collectibles has grown substantially over

  the last decade, CCG has seized on opportunities to expand, both in the United

  States and abroad, particularly in China, where the collectibles market has soared

  in recent years. CCG has also experienced rapid growth in Germany, Hong Kong,



                                          - 20 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 21 of 99 PageID 2928




  South Korea, Singapore, Japan, the Netherlands, the United Kingdom, Thailand,

  and Malaysia. CCG now has annual revenues over $80 million, and employs

  approximately 265 employees at its Florida headquarters and nearly 100 people in

  its overseas offices.

        48. CCG’s success has been fueled in large part by its singular focus on and

  commitment to delivering consistent standards, prompt turnaround time, and

  superior customer service -- all of which depend on an appropriately functioning

  software system. To sustain, expand, and accelerate the trajectory of the customer,

  revenue, and profit growth it was experiencing, it was imperative that CCG

  upgrade its decades-old and outmoded software system.

        49. That software, known as “The Next Level” and developed by Megasys,

  Ltd. (“Megasys”), was programmed in an older language known as ProIV. In

  addition to the inherent limitations of that platform in terms of scalability and

  functionality, another risk loomed: there are only a handful of consultants

  proficient in ProIV capable of supporting CCG’s legacy system, let alone

  modernizing it to handle CCG’s expanded product offerings, higher transaction

  volumes, and the language and currency requirements stemming from CCG’s

  overseas expansion. As a result, replacing CCG’s aging legacy system with a new

  and more robust ERP system became a mission-critical initiative.




                                          - 21 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 22 of 99 PageID 2929




  B.    PointSource’s Campaign to Land the Project

        50. At or about the same time that CCG decided to replace its legacy

  software system, two of its member companies, NGC and CGC, had engaged

  PointSource, a software consulting and development firm, for discrete technology

  projects, including the development of an imaging service application (the “NGC

  Imaging App”) and an online invoice/order form (the “CGC Online Form”).

        51. In or about February 2016, PointSource’s Chief Executive Officer,

  Chris Hugill, and Lab Technology Officer, Aaron Shook, approached CCG’s

  management, including its Chief Executive Officer, Steven Eichenbaum, and its

  Senior Vice President of Sales and Marketing, Max Spiegel, to request that CCG

  engage PointSource to lead the design and implementation of the new ERP system.

        52. In its campaign to be selected to design and implement the new system,

  PointSource repeatedly assured CCG that it knew CCG’s unique business

  requirements and that its consultants had the skills and experience “to ensure that

  the new ERP system accomplishes everything necessary to take CCG to the next

  level.”

        53. In making these representations, PointSource highlighted the urgency

  by which CCG needed to upgrade its software, noting that CCG was “growing at a

  pace that is outgrowing the technology currently used” to operate its core business.




                                         - 22 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 23 of 99 PageID 2930




  In fact, PointSource neatly summed up the objectives of CCG’s software upgrade

  project as follows:

            a. Provide configurable options for CCG to allow quick deployments to

               manage its changing processes and services without requiring the

               assistance of an outside vendor;

            b. Streamline CCG’s business operations with an updated user interface

               and reduce overhead;

            c. Enable better business decisions by providing access to real-time data

               and robust reporting metrics;

            d. Allow better management of customer relations;

            e. Drive efficiencies in accounts payable and accounts receivable

               processing; and

            f. Lower delivery timelines and costs.

        54. Even as it recognized that CCG’s business was “unique,” PointSource

  minimized the complexity of the ERP implementation, assuring CCG, among other

  things, that “the core financial piece of the business is standard to other

  businesses.” Hugill, who led the PointSource sales effort, repeatedly represented

  that the implementation would be “easy” for PointSource to deliver based on the

  skills and experience of the PointSource consultants he would assign to the project.

  PointSource’s pre-contract sales materials recognized that “some customization”



                                           - 23 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 24 of 99 PageID 2931




  would be necessary, that a large portion of CCG’s business relied on providing

  grading services, and that the software solution required flexibility “to ensure

  customers are getting the level of service they [have] come to expect for their

  business.”

         55. Prior to PointSource being hired for the Project, Hugill touted

  PointSource’s experience implementing ERP software systems. On June 16, 2015,

  he wrote to Eichenbaum:

               I know I am preaching to the choir…but all my senior
               people come from building “enterprise” systems like or
               significantly bigger than the one you need. As fate would
               have it…we are ideally positioned to build it, but with a
               2015 b2e mobile component. I would argue that no other
               company is as well positioned. We lack the domain
               experience but that is why we have business analysts that
               get that.2

         56. From the outset of its pre-contract interactions with CCG and

  throughout the months-long sales cycle and pre-contract due diligence meetings

  and exchange of information, beginning in or about February 2016 and

  culminating in agreements between the parties in October 2016, CCG emphasized

  three primary points that purportedly would guide CCG’s design and

  implementation strategy. These points, which PointSource stressed at formal sales



  2
   As set forth infra at ¶¶ 179-82, Globant’s sworn interrogatory responses fail to identify a single
  ERP project on which any of the 86 consultants who touched the Project worked in the two-years
  prior to the Project.

                                                - 24 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 25 of 99 PageID 2932




  presentations, informal meetings, and on phone conversations, included the

  following:

           a. CCG’s own employees lacked the experience, knowledge, or expertise

               to perform the project by themselves, and would need to rely on

               PointSource’s qualified resources to deliver the implementation.

           b. Because CCG’s business model depended on continued growth and

               expansion, both geographically and in its service lines, it was

               imperative that the new ERP system could scale globally and be easily

               configured by business users to adapt to changing business

               requirements and new products and services.

           c. CCG could not tolerate a software roll-out that would negatively

               impact its exacting operational standards and impeccable customer

               service. As a result, the new system would have to deliver 100% of

               the functionality available in CCG’s legacy system, and would have to

               be “at least as fast as PROIV is at performing all functions,” both in

               the United States and abroad. The importance of this requirement

               could not be overstated: while CCG needed a new ERP system that

               could seamlessly scale and integrate with its expanding domestic and

               foreign operations, CCG could not afford to take a technological step

               back. The new ERP system therefore had to deliver all of the



                                          - 25 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 26 of 99 PageID 2933




              functionality of its legacy system, plus new features, scalability, and

              flexibility for continuous upgrades.

        57. Beginning in February 2016 and through July 2016, PointSource

  purportedly engaged in five months of due diligence to evaluate and analyze

  CCG’s business processes to enable it to make informed decisions about how to

  design both the new ERP system and the overall systems-related architecture in

  which the new ERP system would reside. In this context, “systems architecture”

  refers to the components of the overall computer system that would be used to run

  CCG’s business, including the new ERP platform, any CCG legacy software

  systems that might remain in use, and other software systems that would be used to

  support, for example, CCG’s accounting, pricing, or other business processes.

        58. PointSource referred to this due diligence work alternatively as the

  “ERP Evaluation” phase or the “Deep Dive,” and charged CCG $500,000 to

  perform this work. During this period, PointSource led due diligence meetings

  with CCG employees at CCG’s Sarasota headquarters, discussing the details of

  CCG’s core business processes and functional requirements. In information

  gathering sessions with CCG, PointSource officials, including Hugill, Shook, and a

  Senior Business Analyst, Ron Reed, purported to immerse themselves in, among

  other things, the business processes that CCG uses to obtain and process customer




                                         - 26 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 27 of 99 PageID 2934




  orders, invoice customers, obtain, manage, and track inventory, and perform its

  various grading, certification, encapsulation, and other services.

        59. Throughout the ERP Evaluation period, PointSource provided

  assurances that it would encounter “no issues” in designing and implementing an

  ERP solution capable of delivering all of the functionality CCG needed to operate

  its business. PointSource represented that not only would its new ERP solution

  provide all of the required functionality, but that it would do so “faster, both from

  performance and usability standpoints,” than CCG’s legacy system.

        60. The above representations by PointSource concerning its ability and

  intention to staff the Project with appropriately skilled and experienced

  consultants, and its qualifications to deliver an ERP solution capable of running

  CCG’s business, were false, and PointSource’s executives knew they were false

  when it made them.

        61. Following its five-month Deep Dive, PointSource prepared an “ERP

  Recommendation” for CCG. PointSource’s design of the new ERP called for CCG

  to license software from SalesForce.com and FinancialForce. PointSource further

  recommended that CCG license software called Jitterbit to integrate SalesForce

  and FinancialForce with other elements of the ERP system. PointSource further

  advised CCG to engage Nubik, Inc. -- a consulting firm specializing in SalesForce

  and FinancialForce implementations -- to assist on the Project. CCG followed



                                          - 27 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 28 of 99 PageID 2935




  PointSource’s advice in each respect, spending hundreds of thousands of dollars on

  software licenses and consultants in reliance on PointSource’s ERP design and

  recommendations following the Deep Dive.

        62. PointSource also presented CCG with a business requirements

  specification document (“BRD”) that captured CCG’s business processes. As

  described by Shook, the BRD was “intended to be [the] reference to all the

  requirements that a new ERP system would need to achieve in order for [CCG] to

  run its business” both today and in the future.

        63. PointSource further represented that the new ERP system would have

  “configuration flexibility” and the power to deliver new products and services with

  a guided user interface to give CCG “the continued ability to grow at the rate they

  have been accustomed to for years.”

        64. PointSource also represented that the new ERP system would reduce

  labor costs by streamlining CCG’s business operations, enabling users to bypass

  the current process of navigating through multiple complex screens to quickly

  access information.

        65. After the Deep Dive, in addition to the BRD, PointSource also prepared

  and presented to CCG a roadmap document, referred to as the “Roadmap,” which

  set forth PointSource’s plan for implementing the new ERP system. The Roadmap

  indicated that PointSource would design and code a partially customized solution



                                          - 28 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 29 of 99 PageID 2936




  that would integrate with, among other components, third-party software

  applications licensed from SalesForce.com, Inc. and FinancialForce.com, Inc.,

  which would operate CCG’s pricing and accounting/inventory processes,

  respectively.

         66. PointSource’s plan was for CCG to migrate off its legacy system using

  a sequenced approach whereby certain applications would go live in different

  phases of the project, with CCG’s legacy system components being gradually

  integrated with the new ERP system. To accomplish this plan, PointSource

  required CCG to spend hundreds of thousands of dollars in fees to its legacy

  service provider, Megasys, for Megasys to assist PointSource with the

  implementation.3

         67. PointSource represented that the fully implemented ERP system would

  go live within two years, with a July 2017 go-live date. PointSource estimated that

  the fees for its work on the project, including the integration with SalesForce.com

  and FinancialForce.com, would be $1.8 million.

         68. In good-faith reliance on PointSource’s representations (as reflected in,

  among other documents, the BRD and the Roadmap, for example) about its




  3
   As a result of PointSource and Globant’s failure to implement the contractually required ERP
  system, CCG was forced to continue to run its business on its aging legacy ProIV system, and
  has had to pay Megasys millions of dollars for system support, maintenance, modifications, and
  ERP-related migration work.

                                              - 29 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 30 of 99 PageID 2937




  purported skills and experience and the suitability of the new ERP system for

  CCG’s business processes, CCG engaged PointSource to implement the new ERP

  system (the “Project”), and the parties signed a contract known as the Master

  Software Development Agreement (the “MSDA”). A copy of is the MSDA is

  attached hereto as Exhibit A.

        69. The MSDA, effective October 1, 2016, provided the general terms

  governing the parties’ contractual relationship and contained specific

  representations concerning, among other things, PointSource’s performance

  obligations.

        70. Pursuant to the MSDA, in Section 4, PointSource was required to

  “design, develop, create, test, deliver, install, configure, integrate, customize, and

  otherwise provide and make fully operational Software as described in the

  Business Requirements Specification [BRD], Roadmap, and each Statement of

  Work on a timely and professional basis[.]”

        71. In Section 2.3, PointSource further acknowledged and agreed that “time

  is of the essence” with respect to its obligations thereunder, and that timely

  performance was “strictly required.”

        72. The MSDA also imposed explicit obligations on PointSource to deploy

  a team of appropriately skilled and experienced consultants to work on the Project.

  Section 6 required that the “Developer Project Manager” have the “requisite



                                           - 30 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 31 of 99 PageID 2938




  authority, and necessary skill, experience, and qualifications, to perform in such

  capacity” and further provided that PointSource “shall provide all Services and

  Work Product hereunder in a timely, professional, and workmanlike manner[.]”

        73. In the same vein, in Section 17.2(a) of the MSDA, PointSource

  explicitly warranted that “it will perform all Services in a professional and

  workmanlike manner in accordance with best industry standards and practices for

  similar services, using personnel with the requisite skill, experience, and

  qualifications, and shall devote adequate resources to meet its obligations under

  this Agreement.”

        74. The MSDA contained an extremely broad provision as to the

  recoverable damages in the event of a dispute between the parties. Section 19

  provided that the “parties explicitly agree” that all forms of recoverable damages

  would be available to CCG, including “consequential, incidental, indirect,

  exemplary, special, or punitive damages.” This provision supplemented a separate

  provision, Section 23.11, allowing for the recovery of liquidated damages for three

  specific breaches related to (1) PointSource’s failure to cause a buyer to take

  assignment of the contract; (2) “repeated failure of Acceptance Tests”; and (3)

  failure to “deliver all Work Product as contemplated in the Business Requirements

  Specification and the Roadmap[.]”




                                          - 31 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 32 of 99 PageID 2939




        75. Section 23.19 of the MSDA allowed for the recovery of attorneys’ fees

  and court costs by the prevailing party.

        76. The MSDA also contained explicit provisions entitling CCG to (1)

  various credits towards fees (Section 12.4); (2) hold back 10 percent of fees until

  such time as CCG was no longer reliant on its legacy system (Section 13.1(a)); and

  (3) set off, at any time, any amount owing to it under the contract against any

  amount payable (Section 13.4). Further, Section 13.2(b) provided that “Developer

  shall continue performing its obligations in accordance with th[e] Agreement

  notwithstanding any such [fee] dispute or actual or alleged nonpayment that is the

  subject of the dispute, pending its resolution.”

        77. In addition to the MSDA, the parties entered into four statements of

  work (each an “SOW”), along with associated amendments and change requests,

  all of which were governed by the MSDA and all of which further detailed the

  work to be performed during the phased implementation.

  C.    PointSource’s Performance Failures, Globant’s Acquisition of
        PointSource, and Globant’s Fraudulent Scheme to Extract
        Millions More in Fees
        78. Soon after the parties signed the first SOW, on or about October 10,

  2016, PointSource began its work on the Project. Only two months later,

  PointSource conceded that it had to scrap its planned design, in which the new

  ERP system was to be integrated with the legacy system’s Oracle database. On



                                             - 32 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 33 of 99 PageID 2940




  December 12, 2016, Megasys, the developer of CCG’s legacy ProIV system,

  advised that under its contract with Oracle, the Oracle database could only be used

  in conjunction with Megasys-developed software, and that third-party applications

  were prohibited from directly accessing the database.

        79. Had PointSource conducted appropriate due diligence and taken basic

  steps to validate its proposed design from the outset, it would have been aware of

  this issue and would have been able to formulate a different design before the

  Project even began. Instead, PointSource was forced to come up with a different

  integration strategy to accomplish the phased implementation of the new ERP

  system.

        80. This lapse by PointSource led to a four-month delay under the Project

  timeline, forcing the parties to enter into a second SOW to ensure that there was

  sufficient time for PointSource to complete planned tasks. The completion of other

  tasks had to be postponed to a later Project phase. This change in integration

  approach also required that CCG pay additional database management fees to

  Megasys and engage an additional vendor, at significant cost, to accomplish the

  transfer of customer and other business data from the legacy system to the new

  ERP system.

        81. More delays would follow. The first (and only) module that

  PointSource delivered -- in August 2017, some nine months into the Project -- was



                                         - 33 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 34 of 99 PageID 2941




  a grading screen. Grading screens are among the most fundamental components of

  CCG’s business, as they are the site where CCG’s experts undertake their skilled

  analysis and use a set grading scale to assign quantitative values to collectibles.

  Such grading services comprise approximately 95% of CCG’s business.

        82. The grading screen that PointSource designed and delivered was

  completely unusable, as it failed to connect with or access the collectible data on

  CCG’s legacy ProIV system. In other words, graders could not populate the

  screens with critical collectible-identifying information, rendering the screens

  useless for the grading process. Thereafter, PointSource spent months attempting

  to correct this defect but was never able to deliver the required grading screen

  functionality.

        83. In the face of these problems and ongoing delays, PointSource provided

  repeated assurances that the Project was not at risk. But CCG became increasingly

  concerned that the Project was far behind schedule, that PointSource had made

  minimal or no progress on key Project deliverables, and that more than two-thirds

  of the Project budget (nearly $1.2 million out of $1.8 million) was already

  expended, with less than 10% of the new ERP system developed.

        84. In light of the delays, the poor quality of the few deliverables received,

  and the alarming variance to the budget, on or about August 21, 2017, CCG




                                          - 34 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 35 of 99 PageID 2942




  demanded that PointSource conduct an onsite review to assess the state of the

  Project and present a detailed strategy for completing it.

        85. The parties met at CCG’s Sarasota headquarters on September 29,

  2017. At that meeting, Hugill and Reed provided assurances to Eichenbaum,

  Spiegel, and CCG’s Director of Information Technology, Brad Westover, that

  PointSource would dedicate additional offshore resources to keep the Project on

  track and provide regular Project status updates. Hugill also agreed to schedule

  another on-site meeting to take place approximately one month later.

        86. Less than one week after the September 29 meeting, in an October 3,

  2017 letter to CCG, PointSource announced that it had been acquired by Globant

  S.A., an international technology company run primarily out of Argentina.

  PointSource advised that all of its contractual obligations, including its agreements

  with CCG, had been assumed by Globant.

        87. At the time of PointSource’s acquisition by Globant, the Project had

  been underway for nearly a year, and CCG had already paid PointSource nearly

  $1.2 million in fees. In light of this investment in time and money, CCG wanted

  PointSource to continue working on the Project. In October 2017, when

  PointSource and Globant sought CCG’s written consent to have PointSource

  assign its contracts to Globant, LLC, PointSource/Globant, through Hugill, assured

  CCG that the PointSource personnel who had been working on the Project for



                                          - 35 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 36 of 99 PageID 2943




  more than a year would continue to work on the Project, and emphasized that such

  continuity was essential to ensure delivery of the ERP solution. CCG, through

  Eichenbaum, expressed concerns that the corporate profile of PointSource (a small,

  privately held company with approximately 80 employees headquartered in

  Raleigh, North Carolina that was comfortable servicing clients of CCG’s size) was

  markedly different than that of Globant (a large publicly traded company with

  thousands of employees working in offices around the world, run by management

  in Argentina, that typically serviced clients far larger than CCG on projects that

  generated more in revenue and profits). In response, Hugill and Globant

  executives took pains to assure CCG that they had nothing to worry about because

  PointSource’s team would not only continue to lead the Project, but would now

  have access to, and be able to take advantage of, Globant’s purportedly deep bench

  of skilled and experienced ERP resources and that Globant would provide

  PointSource’s customers with “quality and partnership.”

        88. Hugill’s touting of Globant had in fact commenced earlier in 2017,

  when Globant was considering purchasing PointSource. On or about May 5, 2017,

  Hugill provided Eichenbaum with information about Globant, including a

  presentation titled “Globant: We Are Ready.” The “We Are Ready” document

  included extensive information about Globant, including with respect to its

  finances, abilities, customers, projects, personnel, investments, and other aspects of



                                          - 36 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 37 of 99 PageID 2944




  its business and operations. The “We Are Ready” document touted various

  attributes of Globant’s business, operations, and team. Among other

  representations about Globant, the “We Are Ready” document stated that Globant

  possessed, “[s]trong global presence with great talent,” “unlimited talent pool of

  highly educated IT professionals,” and “global talent from development centers in

  North America, Latin America, and Asia.” The “We Are Ready” document also

  touted “Innovative Solutions By Globant” for major clients including Banco

  Santander, BBVA, Electronic Arts, and National Geographic. Also on or about

  May 5, 2017, Hugill provided Eichenbaum with a Globant Q4 2016 earnings

  conference call transcript in which Martín Migoya and Alejandro Scannapieco

  presented to analysts at length about Globant’s business.

        89. Based on these assurances by PointSource/Globant, and in light of the

  substantial investment in time and money that CCG had already made in having

  PointSource lead the Project, CCG agreed to the assignment of PointSource’s

  contracts to Globant.

        90. In making the above representations and assurances to CCG,

  PointSource and Globant were aware of the importance that CCG, from the outset

  of their interactions with PointSource, had placed on the continuity of the Project

  team. Indeed, PointSource/Globant was well aware that CCG was so concerned

  about a disruption to the Project team that during negotiations of the MSDA, CCG



                                         - 37 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 38 of 99 PageID 2945




  had insisted upon inserting a provision addressing the risk that PointSource might

  be sold during the course of the Project. To guard against that risk -- and the

  accompanying disruption in Project team continuity and uneven or incomplete

  knowledge transfer between PointSource and a potential replacement vendor --

  CCG demanded that PointSource agree to Section 23.11 of the MSDA. That

  provision -- providing that CCG may recover liquidated damages in the event that

  PointSource, for any reason, “fail[ed] to cause a buyer to take assignment of [the

  MSDA]” -- was intended to incentivize PointSource to ensure the seamless

  continuity of services in the event PointSource was acquired by or merged with

  another company.

        91. Based on these written representations by PointSource and Globant in

  the October 3, 2017 joint letter, CCG countersigned that letter, providing written

  consent to the assignment to Globant of all agreements CCG had with PointSource.

        92. Thereafter, Globant intensified its assurances that Globant had the

  ability and intention to deliver the Project as planned and scheduled. On or about

  November 21, 2017, at a meeting at CCG’s Sarasota headquarters attended by

  Hugill and Reed, CCG expressed its concerns over Project delays and missed

  deadlines, PointSource’s failure to deliver any usable component of the ERP

  system, its lack of an overall project vision and implementation plan, and the

  ballooning variance to the budget.



                                          - 38 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 39 of 99 PageID 2946




        93. In response, Hugill and Reed recognized that CCG had lost confidence

  in PointSource’s performance, and assured CCG that Globant, PointSource’s new

  owner, would take corrective actions to put the Project “back on a path to success.”

  In a revised, high-level plan to complete the Project, Globant acknowledged that,

  notwithstanding the “time is of the essence” clause, it would have to once again

  postpone the go-live, this time to the second quarter of 2019 -- representing almost

  a two-year slippage from the original Project schedule, which had set the go-live at

  July 2017.

        94. CCG thereupon demanded that Globant agree to a fixed fee, fixed

  scope, and firm deadline to complete the Project and deliver a fully-functioning

  ERP system. Globant responded by agreeing to a firm October 31, 2019 go-live

  date, and proposing a fixed price of $1,465,000.

        95. That agreement was memorialized in a “Fixed Price” SOW

  (#0060h000016KDzS), referred to as “SOW #3.” A copy of SOW #3 between

  Globant and CCG is attached hereto as Exhibit B. This fixed fee contract, which

  went into effect on November 1, 2017, was signed by CCG on June 28, 2018 and

  countersigned by Globant the following day.

        96. Setting an October 31, 2019 deadline for Globant to complete all of the

  remaining deliverables, SOW #3 defined the “agreed upon scope” as that set forth

  in “categories” (described in the SOW) and in a requirements traceability matrix



                                         - 39 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 40 of 99 PageID 2947




  appended to the SOW. A “requirements traceability matrix” is a common ERP

  document intended to capture all of a client’s functional requirements to ensure

  that the ERP system is appropriately tested and validated and will, upon go-live,

  support the client’s business processes. SOW #3 bears the “Globant Legal

  Department” (undifferentiated as between Globant, LLC and Globant S.A.) stamp

  on each page.

        97. The fixed fee amount in SOW #3, $1,465,600, was amended twice by

  mutual agreement, on or about March 22, June 25, and July 23, 2018. Those

  amendments, and accompanying change orders for the additional work to be

  performed, increased the total Project cost to $1,820,722. Both amendments were

  executed by Globant S.A.’s General Counsel, Patricio Pablo Rojo, and each page

  of the amendments bears the “Globant Legal Department” stamp.

        98. SOW #3 also set a payment schedule, commencing with the first

  monthly payment to Globant in November 2017 and concluding with the last

  payment, as amended, at the end of November 2018 -- in other words, one year

  before the go-live date.

        99. SOW #3 also contained a provision concerning the software

  implementation methodology that Globant would use to guide and structure its

  work. A “software implementation methodology” refers to a set of practices

  intended to ensure that a software implementation project unfolds pursuant to a



                                         - 40 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 41 of 99 PageID 2948




  systematically structured and efficient approach that focuses on, among other

  things, project planning, validating work product, and identifying and mitigating

  project risk. SOW #3 required Globant to use the Agile methodology, which relies

  on incremental, iterative work sequences that are commonly known as “sprints.”

         100. Reflecting the importance of the October 31, 2019 go-live date and the

  criticality of the MSDA’s “time is of the essence” provision, SOW #3 stated that

  the Agile methodology would give the Globant team the “flexibility to react to

  shifting priorities without shifting the deadline or adding additional resources” --

  in other words, without impacting the fixed fee or the firm October 31, 2019 go-

  live date.

         101. As the months passed following Globant’s acquisition of PointSource,

  CCG became concerned that Globant was insufficiently focused on the Project,

  and was starving it of consulting resources. Those concerns arose in part because,

  over time, Globant shuffled personnel onto and off of the Project, and came to rely

  largely on a team of consultants working remotely from Belarus. At no time

  during the entire Project did PointSource or Globant comply with the contractual

  requirement, set forth in MSDA Section 6.2, that required it to “maintain the same

  Developer Project Manager throughout the term of [the applicable] Statement of

  Work” and assign a Project Manager who was “located in Florida.”




                                          - 41 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 42 of 99 PageID 2949




        102. The revolving door of Globant consultants severely disrupted the

  Project in that, among other things, (a) it deprived CCG of the few Globant

  personnel who had gained some familiarity with and understanding of CCG’s

  business processes, interfaces, and legacy systems; and (b) resulted in incomplete

  and ineffective training of replacement consultants, delays in Project tasks, and

  inferior work product, as various tasks were not performed and monitored by the

  same person from beginning to end, or even for substantial periods of time. And,

  because the departures of Globant personnel were often sudden and abrupt, the

  Project consistently was set back by the loss of critical knowledge that was not

  properly transferred. In fact, in response to interrogatories propounded by

  Plaintiffs in this litigation, Globant, LLC has admitted that some 86 consultants

  performed work on or were otherwise involved in the Project, the CGC Online

  Form, or the NGC Imaging App.

        103. During the Project, Globant consultants internally acknowledged a

  spate of significant project management failures -- including a high level of

  staffing turnover -- that contributed to the pervasive problems on the Project. For

  example, on August 23, 2018, in a report to Globant executives Maximiliano

  Herrera and Javier Rodriguez, Globant consultant Neal Raval catalogued Globant’s

  project management lapses as encompassing not only staffing deficiencies but also

  a failure to adhere to an appropriate software implementation methodology, to



                                         - 42 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 43 of 99 PageID 2950




  prepare appropriate Project documentation, and to engage in appropriate

  requirements gathering:

              I have JIRA statistics on velocity (we average around 70
              story points). However due to multiple shifts in
              operation, loss of team members, and changes to team
              organization, so being honest, the numbers don’t mean
              much. Ron [Reed] is correct when he says the client
              cares VERY little about velocity, tickets completed, etc,
              so sharing that info provides little to no value to NGC.
                                           ***
              This project is where it is because we fundamentally
              changed the way we were working without doing any of
              the work to make the change. As Ron talked about last
              time, this went from a truly agile project (T&M) to
              waterfall (fixed price/fixed scope) without taking the
              time to write a formal requirements document or do any
              of the other work to prepare us for success in the new
              world (fixed price). As a result, we are working on
              features we don't fully understand but with limited
              budget/time, which as you know, cannot work.
              We have also lost a large number of US team members,
              many of whom, if they were around, would the ones [sic]
              providing guidance to Belarus and growing their skills.
              Without that, we are left with a massive skills, seniority,
              and knowledge gap that can't be improved with anything
              other than time. And again, with limited budget/time,
              this becomes difficult.
              Ron / I have an idea for what we think a proper
              achievable MVP is for this project, roughly a target date,
              and we have an idea of what it would take from a people
              standpoint. What we don’t have is how we can do that
              given our current contract / agreement with NGC.

        104. At no time did Globant disclose to CCG that the Globant team was

  suffering from a “massive skills, seniority, and knowledge gap” or that the Globant

  development team members in Belarus were still “growing their skills” while

                                        - 43 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 44 of 99 PageID 2951




  purportedly coding the new software system. Notably, just weeks after Raval

  diagnosed these Globant performance failures to his Globant superiors, Globant

  removed Raval from the Project team.

        105. Days later, on August 28, 2018, Rodriguez expanded on Raval’s

  concerns in a report to Globant employees Gabriel Allasia, Daniel Kuperstein,

  Silvia Pollastrini, and Maximiliano Herrera, which was later forwarded to Globant

  S.A.’s then CFO, Scannapieco on October 1, 2018. In his report, Rodriguez

  identified a number of issues crippling the Project, including the following:

           • “The team had a big attrition, for that reason the team lost knowledge
             of the [P]roject.”

           • “Bad distribution of management team, some positions were covered
             in USA and the rest in Belarus, but without the proper management
             and without the proper [knowledge transfer] process as well. With
             independence of a PM placed in Belarus, nobody took the technical
             lead from USA and they relied over Yury which was a bad idea due to
             the nature of Yury’s daily tasks. As a consequence of that the use [sic]
             key team members are not able today to understand very well how the
             team in Belarus is performing.”

           • “One of the USA key player quit Globant 3 weeks ago without the
             replacement of this position and any plan in place to follow. We need
             to take into consideration he advised he was quitting a month before.”

           • “There are different visions of the current situation. Seems the team
             members does [sic] not have the same vision of the situation at the
             different levels (CP, VP of Delivery, DD, solution Architect, etc) and
             what seems to be more strange is that nobody was working on a plan in
             order to place everything under control.”




                                         - 44 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 45 of 99 PageID 2952




        106. Yet even as Rodriguez saw fit to report his concerns over these

  significant “issues” to his Globant colleagues on the Project, no one from Globant

  ever disclosed these root-cause problems to CCG, despite CCG’s repeated

  inquiries as to why Globant was not making progress on the Project.

        107. Significantly, the first time that senior Globant officials began to

  meaningfully interface with CCG executives was in or about November 2018 --

  which just happened to coincide with the last installment payment (for $43,742 in

  fees) under the fixed price SOW #3. In other words, no sooner did Globant realize

  that it would not be receiving additional fees -- that the money spigot was, by the

  terms of the contract, being shut off -- than it dispatched a senior leadership

  contingent to meet with CCG’s executives. But as it turned out, Globant

  leadership’s newfound interest in CCG had nothing to do with taking steps to

  ensure delivery of a fully functioning ERP solution by the October 31, 2019 go-

  live date. Rather, Globant’s sudden charm offensive had a very different purpose:

  to extort additional fees from CCG.

        108. On November 26, 2018, Scannapieco arrived at CCG’s Sarasota offices

  to introduce members of the Globant Project team. Now “responsible for

  Globant’s business operations and strategic growth in the [U.S. East] region,”

  Scannapieco was accompanied by Globant officials Maximiliano Herrera (Vice

  President of Technology), Gabriel Dominguez (Senior Technology Director), and



                                          - 45 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 46 of 99 PageID 2953




  Javi Rodriguez (Senior Delivery Director). Eichenbaum, Spiegel, and Westover

  attended the meeting from CCG, along with CCG’s Vice President of Operations

  and Technology, Sam Yochem. Hugill also attended the meeting.

        109. Even though the whole point of this in-person meeting was to discuss

  Project status and issues, none of the Globant executives who attended saw fit to

  tell the truth to CEO Eichenbaum and the other CCG executives: that the Project

  was beset with the kind of “red flag” problems that demanded a complete Project

  timeout, reevaluation, revised timeline, and overhauled Project team. Neither

  Rodriguez, Scannapieco, nor Herrera disclosed the alarming problems that

  Rodriguez had carefully detailed in his August 28, 2018 internal email. Instead,

  the Globant executives did the opposite: they assured the CCG attendees,

  including Eichenbaum, that the Project was going well.

        110. During the meeting, the CCG attendees sought assurances that

  Globant’s work was on track for an October 31, 2019 go-live. Globant provided

  those assurances. In the course of the discussions, both Hugill and Scannapieco

  acknowledged -- as they had to, based on the plain, unambiguous language of

  SOW #3 -- that Globant was working pursuant to a fixed fee arrangement for

  completion of the Project.

        111. Thereafter, Hugill provided written assurances confirming that Globant

  would complete the Project for the agreed-upon fixed fee. Hugill acknowledged



                                         - 46 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 47 of 99 PageID 2954




  that the parties “agreed to a top line number” in SOW #3 which would be

  “budgeted over the remaining months of the SOW’s term,” even if that meant that

  Globant would be working at a loss to deliver the ERP system. Hugill further

  assured CCG that upon Globant’s completion of SOW #3, CCG would obtain an

  ERP solution providing all of the functionality available in the legacy ProIV

  system.

        112. In a follow-up to the November 26, 2018 meeting, on December 17,

  2018, the parties held a conference call during which Globant reiterated its

  commitment to deliver the ERP system in accordance with SOW #3. In addition to

  the Globant officials who attended the onsite meeting the previous month,

  additional Globant participants on the call included David Acomb (Managing

  Director) and Timothy Ramsey (Executive Vice President/Managing Director of

  Sales and Client Services). During this call, Globant again failed to disclose to

  CCG the egregious performance failures by Globant, and the dire Project risks, that

  had been the subject of Globant’s internal email discussions.

        113. The interactions in November and December 2018, described above,

  gave CCG some degree of comfort that the Project was on track for an October 31,

  2019 go-live, and that Globant was fully vested in ensuring a successful on-time

  and on-budget launch of the new system. But that comfort was short-lived




                                          - 47 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 48 of 99 PageID 2955




  because, several weeks later, in early January 2019, Globant started to stick up

  CCG for more fees.

        114. On January 8, 2019, Hugill and Acomb, the Project’s new engagement

  manager for Globant, met with CCG’s Eichenbaum and Spiegel at CCG’s Sarasota

  offices to demand that CCG pay an additional $1 million in fees. Globant was

  candid in explaining the rationale behind its extortion: because SOW #3 was a

  fixed fee contract, Globant was losing money on the CCG engagement and feeling

  “financial strain” that it wanted to offload onto CCG. Outrageously, Acomb

  complained that because CCG had already paid all of the required fees under the

  contract -- i.e., because CCG had pre-paid in full, even though Globant had ten

  more months of work to perform to reach the October 31, 2019 go-live -- Globant

  was uncomfortable having to work without generating ongoing revenue. The fact

  that Globant had demanded the pre-pay arrangement, and that CCG had fully met

  its payment obligations under the precise terms of the contract, was of no moment

  to Globant, which insisted on obtaining more fees.

        115. As part of its proposal to extract more fees out of CCG, Globant said it

  would perform additional work to add functionality to software platforms that

  CCG used for two divisions not part of the ERP project. When CCG expressed

  surprise at Globant’s demand for more revenue, Acomb tried to assuage CCG by

  explaining that it would only take an additional $1 million “to help get us through



                                         - 48 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 49 of 99 PageID 2956




  the situation,” and that he needed to “go back and report to Globant that future

  revenue from CCG would be forthcoming.” In the course of making this demand,

  Acomb acknowledged that Globant was required to deliver a fully functional ERP

  system by October 31, 2019, and he committed to doing so. Acomb did not inform

  CCG that the “financial strain” on Globant stemmed from its own Project

  management failures, as previously diagnosed internally by Raval and Rodriguez.

        116. Several weeks later, the full scope of Globant’s extortion scheme began

  to emerge when Globant stunned CCG with the revelation that Globant would not

  proceed with critical software development work unless it received additional fees

  to prepare design documents, which Globant referred to as “Product Development

  Documents,” or PDDs.

        117. On January 24, 2019, during a Project status call, Globant’s then

  Project Manager, Adrienne Bryant, and Reed first raised the issue of PDDs to

  Spiegel and Yochem. Bryant and Reed advised that in order for the Globant team

  to build out the rest of the ERP system, it would have to prepare the PDDs.

        118. CCG did not realize it at the time, but in fact the PDDs that Globant

  referenced were basic design documents that should have been prepared in

  accordance with standard ERP implementation practice, much earlier in the

  Project. These design materials are foundational documents that must be prepared




                                         - 49 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 50 of 99 PageID 2957




  before the ERP system is coded to ensure that the consultants are developing a

  system that appropriately captures a client’s functional requirements.

        119. Such design documents are fundamental components of an ERP

  implementation, as they necessarily guide and inform not only the design of an

  ERP system, but also, among other things, the coding and testing of an ERP

  system, the overall systems architecture (of which the ERP system is one piece),

  and the interfaces that must be designed and built to enable the ERP system to pass

  data to, and receive data from, other system components.

        120. Globant’s revelation in January 2019 -- more than two years after the

  Project began in October 2016 -- that it needed to prepare such design documents

  constituted a stunning admission that the entire Project essentially had to be started

  from scratch. Globant fully admitted that without the PDDs, it could not proceed

  with further development (i.e., coding) work. Even worse, Globant later demanded

  that CCG pay Globant an additional $250,000 for its preparation of the PDDs --

  falsely (and absurdly) claiming they were “outside the scope” of SOW #3.

        121. Again, because CCG was unfamiliar with ERP practice, it did not at the

  time of Globant’s admission appreciate the full implication of what Globant had at

  long last disclosed -- namely, that the prior two years of work on the Project, first

  by PointSource and then by Globant, was a complete waste of time and money. By

  this point in time, CCG had already paid $4,561,380 for the Project, including



                                          - 50 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 51 of 99 PageID 2958




  $2,970,950 to PointSource and $1,590,430 to Globant. Globant’s

  acknowledgement that it needed to start working on PDDs in January 2019

  necessarily meant that for nearly $4.6 million in fees, CCG had received literally

  nothing of value -- that the Project had to start all over again, from scratch.

        122. At the time of Globant’s admission that it needed to create the kind of

  fundamental design documents that should have been created more than two years

  prior, Globant had already been working on the Project for nearly 15 months, and,

  as noted, had already pocketed nearly $1.6 million in fees, in addition to the over

  $1.2 million in fees paid to PointSource as an acquired Globant company. That

  means that for that entire period of time -- day after day, week after week, and

  month after month, as it was all the while taking CCG’s money -- Globant

  fraudulently concealed from its client CCG that the Project was in complete

  shambles, that PointSource had violated a core requirement of implementing ERP

  by not preparing basic design documents, and that, without those basic documents,

  the Project would never deliver a fully functional ERP system.

        123. Globant only came clean, and finally advised CCG that the Project

  could not proceed without design documents, shortly after the last Project payment

  became due under SOW #3. Globant thus squeezed every last dollar out of CCG

  under the contract, knowing full well, but concealing, that the Project was in fact

  an unmitigated disaster. Then and only then, after it obtained nearly $4.6 million



                                           - 51 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 52 of 99 PageID 2959




  from CCG, did Globant reveal that neither it nor PointSource had prepared critical

  design documents, without which the Project could not continue.

         124. Had Globant not engaged in this fraud -- in other words, had Globant

  disclosed, soon after acquiring PointSource, that PointSource had not prepared

  appropriate design documents without which the Project could not continue -- then

  CCG could have made an informed decision about how it should proceed and how

  it should spend its money. After Globant’s acquisition of PointSource and its

  assumption of the Project, even a cursory evaluation and review of Project

  documentation would have revealed the absence of appropriate design documents

  and the fact that the Project was in fact in dire straits.

         125. At that point in time, before SOW #3 was ever signed, Globant should

  have told CCG the truth -- it should have disclosed to CCG that without

  appropriate design documents, the Project was entirely at risk and would need to

  be re-scoped and restarted. Globant should have formulated a new Project

  schedule and a new fixed fee amount that took into account, and factored in, the

  need to prepare key design documents, or PDDs as Globant called them.

         126. Had Globant done so, CCG would have known the true facts, and

  therefore would have been able to make an informed decision about whether it

  wanted to proceed with the Project at all; whether it wanted to replace the entire

  legacy PointSource team with a different team of Globant consultants; whether it



                                            - 52 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 53 of 99 PageID 2960




  wanted to put the Project on hold and obtain input and advice from another

  consulting firm or firms; or whether it wanted to demand a refund of all the

  $1,698,000 in fees it had paid PointSource, and/or commence litigation to recover

  those fees and any other damages it had sustained up to that point in time.

        127. Globant’s internal documents reflect that while Globant might have

  finally told CCG about the need to prepare PDDs on January 24, 2019, Globant

  continued to conceal the truth about the state of the Project, and Globant’s

  numerous other lapses and deficiencies. The Globant project manager, Bryant,

  fretted internally about Globant’s failure to tell CCG the truth, and, in January

  2019, leading up to the January 24 conference call, she tried to persuade her

  supervisors that it was time for Globant to finally level with CCG. Specifically, on

  January 10, 2019, Bryant internally lamented Globant’s strategy of concealment

  and nondisclosure, writing to her supervisors:

               In my opinion, there has been no communication to
               the project team or to CCG’s leads on this project,
               Max and Sam, that we are now working this way.
               Without that, it is hard to put this plan into action. The
               longer we wait to put this into action, the more of a
               risk we run in not hitting that September deadline,
               which I am already extremely skeptical of. . . . We have
               a status meeting with the client this afternoon in
               which I would like to to [sic] tell them that we are
               implementing this plan instead of blowing smoke.

        128. Globant executives cynically rejected Bryant’s plea to tell CCG the

  truth, and Bryant went along with the scheme. Instead of disclosing the true state

                                          - 53 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 54 of 99 PageID 2961




  of affairs to CCG, Bryant acted as if it were business as usual, advising CCG that

  the Project was on track.

        129. By concealing from CCG the true state of the Project and PointSource’s

  lapses, Globant deprived CCG of the opportunity to make informed decisions

  about these issues. Indeed, Globant not only concealed the truth from CCG, but

  affirmatively misrepresented to CCG that the Project was on track for an October

  31, 2019 go-live, and that the remaining work necessary to reach that go-live

  would require no more than $1,820,722 in additional fees. Based on Globant’s

  fraudulent assurances and concealment of the truth from the time it acquired

  PointSource, Globant fraudulently induced CCG’s consent to the assignment of the

  MSDA and related agreements, and fraudulently induced CCG into entering into

  SOW #3, continuing the Project with Globant, and continuing to pay Globant fees.

        130. What makes Globant’s fraudulent, deceptive, and unfair conduct even

  more malicious and reprehensible is that the negotiations between CCG and

  Globant over SOW #3 played out over the course of eight months -- a period

  during which Globant became well aware of the Project’s deficiencies and the

  PointSource team’s performance failures (including that there were no PDDs), but

  failed to make appropriate disclosure to CCG about the true state of affairs.

        131. Soon after the January 24, 2019 call with Bryant, Globant advised CCG

  that Acomb had been removed as the Project’s engagement manager and that



                                         - 54 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 55 of 99 PageID 2962




  Ramsey would be managing the account going forward. Thereafter, on February

  11, 2019, Ramsey met with Eichenbaum at CCG’s Sarasota offices to reiterate

  Globant’s sob story -- that notwithstanding the plain and unambiguous terms of

  SOW #3, Globant needed to generate more money on the Project. Ramsey advised

  that Globant was “in a difficult spot” because, as a result of the fixed fee

  agreement, the Project was a money-loser for Globant. Cruelly concealing that the

  Project would have to be started from scratch -- and ignoring that it was most

  certainly CCG, not Globant, that was “in a difficult spot” -- Ramsey amped up

  Globant’s extortion. He threatened to stop work on the Project unless CCG turned

  the revenue spigot back on and paid Globant more fees.

        132. For his part, Ramsey had been advocating internally within Globant

  that, notwithstanding SOW #3’s firm fixed price and fixed go-live date, Globant

  should issue CCG an ultimatum: pay more fees, or Globant will walk off the

  Project. Internal Globant documents establish that Ramsey had previously directed

  Hugill to deliver such an ultimatum. On January 29, 2019, Globant consultant

  Robb Czyzewski wrote to Ramsey and Acomb, “[s]haring info as I uncover: NGC

  ERP project is currently zero revenue and costs are $80k/mo (for some reason

  Javier did not include DD costs in this forecast … will go up if we continue.)”

  Ramsey responded, “ok I talked with C. Hugill yesterday and told him to go to the




                                          - 55 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 56 of 99 PageID 2963




  client and say they have to pay $1m to finish the project and/or we will pull the

  ERP team Monday.”

        133. Even as CCG was shocked by Globant’s demand for more fees, CCG

  was also concerned that if Globant abandoned the Project, CCG would have to find

  a replacement vendor, which would no doubt demand substantial fees just to get up

  to speed on the Project, much less start working on it. Again, at this point in time,

  lacking technical ERP experience, CCG did not appreciate that the absence of

  PDDs required a do-over of the entire Project.

        134. Moreover, even as it demanded more fees and restarting the revenue

  stream, Globant (at least by this point) had not backed away at all from completing

  the Project by October 31, 2019. To the contrary, Globant had repeatedly

  reassured CCG that the Project was on track to meet the October 31, 2019 go-live.

  Accordingly, though under no obligation to do so, Eichenbaum offered to pay

  Globant an additional $750,000 in fees, contingent, of course, on the delivery of a

  fully functional ERP system by the October 31, 2019 deadline. Eichenbaum made

  this offer to keep Globant from walking off the Project. Ramsey agreed to

  consider Eichenbaum’s offer.

        135. Globant’s internal documents highlight its deception in continuing to

  string CCG along with assurances that the Project was on track to meet the October

  31, 2019 go-live date. Those documents reveal that Globant knew those



                                          - 56 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 57 of 99 PageID 2964




  assurances were false, and that it made them only to squeeze more money out of

  CCG -- by fraudulently inflating bills, if necessary -- to satisfy Globant’s own

  internal profitability metrics.

        136. On February 14, 2019, Ramsey emailed Eichenbaum: “We will

  promptly send you two invoices for the work the team did on the ERP solution for

  Nov/Dec. Each invoice will be $110,000. I went ahead and applied a 20%

  discount as a show of good faith and to get us back on track.” But Ramsey’s

  description of Globant, LLC’s purported work on the Project, and its “show of

  good faith,” were a sham.

        137. On November 15, 2018, Javier Rodriguez wrote the following to his

  Globant team regarding November and December billing on the Project:

               Guys, On the ERP side November has only 43k. In order
               to secure the team we need to find the way to increase
               the bill around 100k and another 140 or 150k in
               December, just to have the chance to buy time to
               negotiate during December the extension or not for
               2019. That’s why we need to sync our next steps. We
               can not [sic] just wait for this until the meeting with Ale
               and the CEO.

        138. Then, on February 14, after sending the above email to Eichenbaum,

  Ramsey wrote to Scannapieco:

               Just FYI. Trying to get it all paid and we can recognize
               more in q1. The reference to 20% is mainly an optics
               things as we really did not have a payment schedule. I
               looked back at the past 5/6 ERP invoices and they were
               all over the place so I kind of averaged them and then cut

                                          - 57 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 58 of 99 PageID 2965




              it back a bit to what I thought would be palatable. The
              100k would be about a 30% gm for November/dec and as
              of right now was not shared with him prior.

  Scannapieco responded,

              “Smart. Fully supportive, let’s make sure milestones and
              scope is fully clear in the new contract, dates,
              deliverables, 2-3 bizz days to approve
              sprints/deliverables, etc, let’s not get into the same
              nightmare[,] Good negotiation path here and well done!

        139. Two weeks later, in a February 20, 2019 email, Ramsey sent

  Eichenbaum two draft SOWs that would have required CCG to pay Globant an

  additional $970,000 in fees for work that was already covered by SOW #3. To add

  insult to injury, one of the proposed SOWs sought to reduce the scope of work set

  forth in SOW #3 -- that is, delivery of a fully functional ERP system -- and remove

  any deadline for the completion of the Project. The draft SOW included a

  provision seeking payment of $110,000 for November 2018 and $110,000 for

  December 2018, purportedly for work Globant consultants performed during those

  months. But those amounts did not reflect work that Globant actually performed;

  rather, they were made up by Ramsey because he thought they would be

  “palatable” to CCG.

        140. Approximately one week later, in a February 28, 2019 email,

  Eichenbaum reiterated his offer to make a single additional payment upon

  Globant’s successful completion of the Project and delivery of the new ERP



                                         - 58 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 59 of 99 PageID 2966




  system “by the end of the year.” Eichenbaum also clarified that CCG’s offer to

  pay Globant $750,000 to complete the Project would be reduced by the $125,000

  outstanding credit that Globant owed to CCG under Section 12.4 of the MSDA and

  the $26,274 overcharge in Globant’s October 2018 invoice that CCG had

  previously paid. Eichenbaum further rejected both of the proposed SOWs, and

  reminded Globant that the parties’ rights and obligations under the MSDA and

  SOWs of course remained in full force and effect.

        141. Globant, however, scoffed at the binding contracts it had signed. In

  subsequent calls and letters, Globant threatened that the “October date” was at risk

  unless the parties came up quickly with a path forward. In a March 20, 2019 call

  with Eichenbaum, Ramsey issued yet another threat that Globant would

  unilaterally put the Project on hold.

        142. In response, on March 26, 2019, fearing work on the Project would

  stop, Eichenbaum wrote to Ramsey, “Tim, All I would like is for you guys to

  continue on the ERP work while we work things out … Lets work this thing

  through.” Ramsey apparently forwarded Eichenbaum’s message to Acomb,

  Scannapieco, Czyzewski, and Reed, noting internally, “Not sure why the change in

  tone, but I’ll call him tomorrow.” In his reply, Acomb acknowledged the extent to

  which Globant had concealed the truth from Eichenbaum: “Positive and he needs

  us too. I feel if we go with straight honesty and share what it will take to



                                          - 59 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 60 of 99 PageID 2967




  complete we are in a better position. Risky but he has never been told the real

  deal. My 2 cents.”

        143. Acomb’s email reflects Globant’s dishonesty with CCG as to what

  Globant knew was the true cost to complete the Project, i.e., the “real deal.”

  Globant’s demand for $1 million to complete the Project was just another round of

  Globant bait-and-switch, as Globant was fully aware that the actual cost to

  complete the Project was much higher. Fearing that CCG might cancel the Project

  if the “real” cost was disclosed, Globant sought to lull CCG into committing to pay

  a portion of that cost by lowballing the actual cost-to-complete. All the while,

  Globant knew full well that $1 million was in fact a mere fraction of the additional

  fees it would ultimately demand to complete the Project.

        144. By this point in time, CCG was exceedingly nervous that Globant

  would abandon the Project. From CCG’s perspective, a replacement vendor would

  not only be cost-prohibitive but high risk, given that the legacy PointSource

  consultants had designed the system, making the necessary knowledge transfer to a

  new vendor untenable. Therefore, on April 4, 2019, CCG convened a conference

  call with Globant to try to resolve the stalemate and get the Project back on track.

        145. On that call, Globant again reiterated that it needed to generate PDDs

  before it could continue with further work under SOW #3. And, once again adding

  insult to injury, Ramsey advised that Globant would not prepare the PDDs unless



                                          - 60 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 61 of 99 PageID 2968




  CCG paid it another $250,000 in fees. That was tantamount to yet another Globant

  threat to quit the Project, given that Ramsey emphasized that only upon completion

  of the PDDs would Globant be in a position to even estimate the cost and effort

  required for Globant to complete the Project. Globant ended the call with a final

  ultimatum: CCG would either pay $250,000 for the PDDs, or Globant would stop

  working.

        146. In an April 8, 2019 letter, CCG responded to Globant’s threat and

  extortion scheme by putting Globant on notice that it was in material breach of

  SOW #3, the governing MSDA, and related Project agreements.

        147. In response, on April 30, 2019, Globant took a new approach by

  asserting -- absurdly, and in utter bad faith -- that Globant was not required to

  deliver a functional ERP system, or, for that matter, any functional work product at

  all. Globant told CCG that the fixed price, fixed scope contract the parties signed

  somehow did not “define a fixed end product to be delivered within the scope of

  the SOW.” Accordingly, Globant insisted it had no obligation to finish the Project.

        148. Not surprisingly, Globant’s internal documents reflect that Globant

  executives knew full well their statements to CCG disclaiming Globant’s

  contractual obligations were sheer nonsense. Internal Globant emails contain

  admissions by Globant consultants and executives that the whole point of the

  Project was, as set forth in the contracts, to provide CCG with a fully functional



                                          - 61 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 62 of 99 PageID 2969




  ERP system by a fixed date and for a fixed price. For example, as Scannapieco

  wrote to his team after meeting with Eichenbaum on November 26, 2018:

              [H]ad the meeting Today with their CEO and the rest of
              the management team Today, very productive from
              different angles and they really value that we came up to
              their offices in Sarasota and that we have a plan to fix
              what hasn’t been done properly in the past or to
              achieve the milestones needed to get their ERP
              product up and running.

              They are really very unique in terms of nature of services
              (a true numismatic corporation) but they make money
              and are expanding even through M&A. We can get more
              business in the future as long as we deliver on what we
              committed to (a release of a new customized ERP that
              will replace Oracle by mid year/third quarter 2019 as
              far as the timeline that the Team showed Today)

        149. On May 31, 2019, Maximiliano Herrera attempted to falsely renounce

  Globant’s contractual obligations to deliver a functional ERP system, emailing

  Max Spiegel at CCG that:

              As we discussed during our call on Tuesday, we appear
              to have a disagreement as to the scope of SOW #3
              because we do not believe that it is as a [sic] fixed
              scope engagement, as you have indicated. Among the
              other reasons mentioned in our call, the agreement so
              states that the services would be delivered under
              agile/scrum methodology. And this has been the
              approach since MSA execution, all prior SOWs were also
              fixed price (month basis) but flexible scope, to be
              delivered under agile/scrum. And the MSA is aligned on
              that aspect, as it anticipates that a serious [sic] of
              consecutive SOWs can be signed to govern the execution
              of the services by vendor. As much as we want to
              resolve this promptly, the fact that NGC had visibility of

                                        - 62 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 63 of 99 PageID 2970




               the project all along and it was not but until recently that
               we heard this feedback has really placed us in a very
               uncomfortable situation.

        150. In an internal Globant email dated June 1, 2019, Tim Ramsey expressed

  concern to his colleague about Herrera’s blatant falsehood, advising Herrera,

  “Maxi, SOW #3 right at the top of the document, says Fixed Price …” Herrera

  responded that Globant legal, and senior Globant executive Scannapieco, had

  approved the strategy to simply lie about Globant’s unambiguous contractual

  obligation: “The message it’s a copy and past [sic] from legal message. Ale

  [Scannapieco] was ok on this[.]”

        151. Other internal Globant emails reflect that Scannapieco, Herrera, Noello,

  Rodriguez, Ramsey, Acomb, and Gabriel Dominguez had discussed a “walk away”

  from the Project in light of Globant’s lack of ability and intention to meet its

  contractual obligations. On January 11, 2019, inquiring about the scope of the

  contract Globant had failed to perform, Scannapieco wrote to his colleagues:

               Javi, Gaby, We need to understand in detail what part
               of the scope of the original contract with NGC we
               haven’t complied with/delivered and quantify that ($)
               It is important to quantify in case an early walk away of
               the contract happens, assuming we don’t settle on an
               agreement for existing/future services with NGC CEO[.]

        152. Scannapieco then forwarded this email to other Globant executives,

  including Globant S.A.’s Chief Financial Officer, Juan Urthiague, writing simply,

  “fyi[.]” Urthaigue responded, apparently to assuage Scannapieco’s concerns,

                                          - 63 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 64 of 99 PageID 2971




  “Ale, a problem worth around 125k. Do you realize that?” In response,

  Scannapieco stated:

               The problem is bigger than 125k, they don’t want to
               pay us more until we comply with the fixed price they
               had signed with PS which included the construction
               and migration of an ERP that we never delivered. We
               made a proposal to develop it from now to Oct 2019 at a
               low margin but they rejected it and I’m not going to
               invest 600k/700k in cost at a loss or 0 revenue and with
               a “promise” that they’ll give us more work in the future,
               before that I’ll release the whole team and sort it out in
               Legal and Chris Hugill will pay with his EO … I’ll keep
               you posted, this is another one of the “low cost” [things]
               inherited from our friend Hugill[.]

        153. In a July 18, 2019 internal Globant email, Maria Florencia Ussher of

  Globant cut to the heart of Globant’s predicament. Far from being forced to

  deliver on an obligation it was not required to perform, Ussher fully acknowledged

  that Globant simply did not want to incur costs meeting its obligations under a

  contract that was not sufficiently lucrative for Globant: “This account is in a

  complicated situation and in legal at this time. It’s a fixed price that was valued

  wrong or got complicated and we have equipment at costs at this time.”

        154. When Globant realized that CCG would of course not entertain

  Globant’s bad-faith assertion that it did not have to deliver a functional ERP

  solution, Globant’s response was to further raise the extortion ante. In a June 17,

  2019 call to Eichenbaum, Scannapieco -- Globant S.A.’s highest-ranking executive

  on the Project -- delivered the following threat: If CCG wanted Globant to

                                          - 64 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 65 of 99 PageID 2972




  implement a new ERP system, CCG would have to pay Globant $5 million in

  additional fees. Scannapieco further declared that the October 2019 deadline was

  off the table and that it would take Globant another 22 months to complete the

  Project.

        155. Admitting that Globant’s scheme was approved at the highest levels of

  management, Scannapieco also announced that his boss, Martín Migoya, the Co-

  Founder and Chief Executive Officer of Globant S.A. and Chairman of its Board of

  Directors, was not only fully aware of the CCG engagement but had approved the

  ultimatum that Scannapieco delivered.

        156. In this call, Globant had finally disclosed the truth: that the Project had

  to be started from scratch, and would take almost another two years and another $5

  million. This admission obviously demonstrated that Globant’s repeated

  commitment to the fixed fee nature of the contract, and its repeated assurances

  about meeting the October 31, 2019 go-live, were pure lies.

        157. In its work on the Project, Globant (and its predecessor-in-interest,

  PointSource) materially breached the Project contracts and the MSDA’s express

  warranty by, among other things:

              • failing to implement and deliver a new ERP system to support
                CCG’s business processes and meet CCG’s functional
                requirements;

              • failing to adhere to the Project implementation schedule and the
                “strictly required” obligation to meet the go-live deadline, as


                                          - 65 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 66 of 99 PageID 2973




                 reflected by, among things, the MSDA’s “time is of the essence”
                 clause;

              • failing to adhere to the fixed fee budget to complete the Project;

              • failing to exercise due professional care in the performance of its
                Services;

              • failing to “maintain the same Developer Project Manager
                throughout the term of such [applicable] Statement of Work;”

              • failing to maintain a Developer Project Manager with the
                “necessary skill, experience, and qualifications, to perform in such
                capacity;”

              • failing to “use its best efforts to meet the Milestone Dates specified
                in the Statement of Work without any extension or Fee increase;”

              • failing to “deliver each Deliverable and install all Software on or
                prior to the Milestone Date therefor in accordance with the
                delivery criteria set forth in the Statement of Work therefor;”

              • failing to perform Acceptance Testing “to ensure the Software
                Deliverable, including all Software and Documentation, conforms
                to the requirements of th[e] Agreement, including the applicable
                Specifications;”

              • failing to perform Integration Testing;

              • failing to provide the contractually required “credit toward
                Customer’s Fees in the amount of $125,000;”

              • failing to “promptly deliver to [CCG] all Work Product generated
                by [Globant] under such Statement of Work (whether complete or
                incomplete);”

              • failing to “provide such cooperation and assistance as requested by
                [CCG], at [Globant’s] sole expense, in transitioning the related
                Services to an alternate service provider;”

              • failing to refund to CCG “all amounts, if any, paid in advance for
                any Services or Work Product that have not been provided;”


                                        - 66 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 67 of 99 PageID 2974




              • failing to remedy breaches on a “timely basis;”

              • failing to adequately plan, manage, and supervise the performance
                of its Services;

              • failing to appropriately identify, manage, mitigate, and escalate
                risks encountered in connection with its Services on the Project;

              • failing to develop and prepare an adequate Project plan and
                appropriate business process design documentation, including
                functional and technical specifications during the critical design
                phase of the Project;

              • failing to assign a competent solution architect to the Project;

              • failing to assign appropriately skilled, experienced,
                knowledgeable, and competent personnel to the Project team;

              • failing to provide the necessary on-site support, and instead relying
                in large part on a team of unknown consultants working remotely
                from Belarus who were unfamiliar with the Project;

              • failing to apply or adhere to a standard implementation
                methodology and adequate and appropriate project management
                practices and protocols; and

              • failing to perform the Services in accordance with “best industry
                standards and practices for similar services[.]”

        158. Globant also engaged in a deliberate and calculated scheme to conceal

  these and other performance failures from CCG. Globant knowingly and/or

  recklessly made false representations about, among other things, the Project’s

  timeframe and costs, and failed to disclose that the proposed design of the ERP

  system would not be able to meet CCG’s business requirements or appropriately

  scale to accommodate CCG’s expanding business operations.



                                         - 67 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 68 of 99 PageID 2975




        159. As set forth below, Globant concealed critical problems with the

  Project, including PointSource’s defective design, and continued to accept and

  demand fees for working on an ERP system it knew full well was not viable.

        160. Throughout the Project, PointSource, and thereafter Globant, failed to

  apply and adhere to a standard implementation methodology and adequate and

  appropriate project management practices and protocols. The result was deficient

  work product, missed deadlines and repeated delays, and excessive implementation

  costs, all of which inflicted severe damage on CCG.

               (i)   The Proposed ERP Design
                     Was Ill-Conceived, Not Validated, and Undocumented
        161. A critical part of any ERP implementation is the design, during which

  functional consultants identify the company’s existing business processes and then

  formulate a design for the future business processes in the context of a new ERP

  software solution. On an ERP project being run pursuant to the Agile

  implementation methodology, the team must prepare business requirement

  documentation, referred to as “Epics.” The Epics are then used to create additional

  design documentation, referred to as “User Stories” that are supposed to capture

  and define the users’ goals for the required business processes. The User Stories

  comprise the functional requirements of the new ERP system. After the User

  Stories are defined, “Acceptance/Test criteria” is documented to ensure that the

  software is programmed accurately and in conformity with the User Stories.


                                         - 68 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 69 of 99 PageID 2976




        162. Another crucial focus of the design phase is to identify, map, and

  prepare specifications for the required interfaces between software applications

  that comprise the new ERP system. Design documents for interfaces are relied

  upon by the programmers on the technical team to write software code to build the

  interfaces. This documentation is critical to the successful implementation of any

  ERP system where information needs to pass data to and receive data from

  different software systems.

        163. Incomplete and improper identification, definition, and mapping of

  business processes and interfaces results in an ERP system that is improperly

  coded and configured, and that will therefore be unable to perform necessary

  business functions.

        164. PointSource was responsible for the design of the ERP system. Yet the

  design documents that PointSource prepared were deficient and incomplete, and

  specifications for critical system components were missing entirely.

        165. In addition, the ERP system design that PointSource proposed to CCG -

  - a partially customized solution that would integrate with, among other

  components, third-party software applications licensed from SalesForce.com, Inc.

  and FinancialForce.com through software called Jitterbit -- was unable to function

  as intended because the integrations between the various software systems were

  not properly mapped or coded. SalesForce.com, FinancialForce, and Jitterbit were



                                         - 69 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 70 of 99 PageID 2977




  fundamentally ill-suited to CCG’s business, and CCG wasted hundreds of

  thousands of dollars on software licenses and additional consultants (from Nubik,

  Inc.) based on PointSource’s ill-conceived system design. PointSource consultants

  knew as early as March 2017 that these recommendations were incorrect and

  misguided, and that the design was in fact flawed, but never disclosed that to

  CCG.

         166. As a result of these and other performance failures, the new ERP

  system could not properly access and transfer data to, from, and among the various

  software applications. As one example, the grading screen discussed above --

  which was the only software deliverable that PointSource even provided -- had to

  be removed from production because it could not communicate properly with, and

  access data from, CCG’s legacy system.

         167. To date, notwithstanding that CCG has spent hundreds of thousands of

  dollars in license fees to Salesforce.com, Inc. and FinancialForce.com, neither

  PointSource nor Globant has been able to formulate and execute on an appropriate

  integration approach to allow CCG to use this third-party software as part of a new

  ERP system.

         168. In addition to PointSource’s failure to properly document the system

  design, its design approach was severely flawed. The appropriate approach on an

  ERP implementation is to design from the top down, using process flows to



                                         - 70 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 71 of 99 PageID 2978




  identify business processes and objects, as opposed to designing from the bottom

  up, at the database level of tables and fields. Objects refer to the various elements

  of a business process (e.g., a purchase order, or invoice), whereas fields and tables

  are used to organize data elements within a database.

        169. The reason why an “object first design” is preferable is because it is

  more holistic, as it enables the consulting team to more fully consider and take into

  account the functions of the new ERP system and its integration points with other

  software components.

        170. PointSource’s defective design created problems with the

  synchronization of the new ERP system with its related components, and is directly

  attributable to the PointSource consultants’ lack of adequate and appropriate ERP

  implementation experience.

        171. While PointSource’s incompetence caused the defective design in the

  first place, it was Globant’s unfair and deceptive trade practices that inflicted

  devastating damages on CCG. Upon assuming PointSource’s Project obligations,

  Globant conducted -- or should have conducted -- an assessment of the Project to

  determine Project risks, including the risks that might have jeopardized successful

  Project completion within the required timeframe and budget. Even a cursory

  assessment by Globant would have indicated that the design was deficient, key




                                           - 71 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 72 of 99 PageID 2979




  documentation was incomplete or in some cases non-existent, and system

  architecture was flawed.

        172. Instead of disclosing these risks to CCG and proposing the necessary

  redesign along with a realistic and viable schedule and budget, Globant did the

  opposite. Globant chose to conceal PointSource’s and its own performance

  failures and the problems on the Project, and represented to CCG that the Project

  could be completed by October 31, 2019 at a fixed cost of first almost $1.5 million,

  and then $1.8 million. Those representations were false, and Globant either knew

  they were false when it made them, or it made them with reckless disregard for

  whether they were true or false.

        173. Only after the last payment on the fixed-fee contract was due -- more

  than two years after the Project began -- did Globant finally reveal to CCG that the

  Project had to be re-scoped and redesigned through the PDD process, which would

  take another 22 months and another $5 million in additional fees.

               (ii)   The Consultant Team Was
                      Unqualified and Incompetent
       174. Contrary to PointSource’s representations touting its purported skills

  and experience, the consultants it assigned to the Project did not have the

  appropriate and necessary skills and experience to manage, design, configure, and

  build an ERP implementation of the size and complexity of the Project.




                                          - 72 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 73 of 99 PageID 2980




       175. PointSource also failed to assign a consultant to the role of solution

  architect on the Project. It is standard practice on complicated ERP projects to

  assign a senior consultant to act as the solution architect to ensure that the new

  ERP solution will be able to seamlessly integrate with the other software and

  technology components on which an organization depends. Without a solution

  architect, PointSource and Globant consultants made decisions about overall

  system architecture that rendered the ERP system unusable.

       176. Additionally, after Globant acquired PointSource, the composition of

  the consultant team changed. Most of Globant’s resources worked remotely off-

  shore, and their unfamiliarity with the Project and CCG’s business, coupled with

  the difference in time zones, further undermined progress.

       177. Moreover, throughout its work on the implementation, Globant

  constantly shuffled its personnel onto and off of the Project. As described above,

  the revolving door of Globant consultants further disrupted the Project, resulting in

  failures of knowledge transfer, delays to critical Project tasks, and inferior work

  product, as various tasks were not performed and monitored by the same person,

  and inconsistent methods and approaches were applied.

       178. Internally, Globant acknowledged that its team lacked the appropriate

  skills and experience to deliver the Project. For example, on March 7, 2019, in an

  email titled “Project Status Update,” Globant project manager Adrienne Bryant



                                          - 73 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 74 of 99 PageID 2981




  expressed concern to her colleagues Esteban Acosta Villafane and Ron Reed that:

  “We have lacked architectural direction since Sept. The addition of Andy is

  helping a lot but he was not an architect and is learning as he goes.”

        179. That Globant lacked consultants with the required skills and experience

  to deliver the Project is no surprise in light of admissions Globant has made in this

  litigation, in its responses to CCG’s interrogatories. Contrary to the false

  representations Globant made to CCG to convince it to approve the assignment of

  PointSource’s contracts to Globant, Globant has now admitted that not one of the

  dozens of consultants it assigned to the Project had previously worked on an ERP

  project in the two years prior to working on the Project. Plaintiffs’ Interrogatory

  Number 7 requested that Globant, LLC identify all ERP projects worked on by

  Globant, LLC consultants in the two years prior to the Project. Globant, LLC

  responded as follows:

                [b]ased on a review of data maintained in [Globant,
                LLC’s] internal tool to manage project information…
                provided by [Globant, LLC’s] Operations team, that of
                the employees identified in Interrogatory No. 4 that were
                ever employed by [Globant, LLC] or by other Globant
                subsidiary entities that worked on the Project, none of
                them worked on an ERP implementation in the two years
                prior to working on the Project, the CGC Online Form, or
                the NGC Imaging App [.]4



  4
   Globant, LLC’s response to Interrogatory No. 4 identified 86 consultants who worked on the
  Project, the CGC Online Form, or the NGC Imaging App.

                                             - 74 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 75 of 99 PageID 2982




       180. In response to Plaintiffs’ Interrogatory Number 8, which requested that

  Globant, LLC identify each “person’s level of experience and knowledge of ERP

  implementations at the time he/she was assigned to work on any engagement or

  sales effort involving the Plaintiffs, including the Project, the CGC Online Form,

  and the NGC Imaging App[.],” Globant, LLC incorporated its response to

  Interrogatory Number 7. That is, Globant, LLC admitted its consultants had no

  ERP experience at all. Globant, LLC further responded:

               To the extent any developers, engineers, or project
               managers worked on ERP projects more than two years
               before working on the Project at issue but no earlier than
               January 1, 2015, [Globant, LLC] has not been able to
               identify any specific ERP projects worked on by those
               employees because it does not have any records for
               former PointSource employees.

        181. Finally, Globant, LLC directed Plaintiffs to a group of 15 employee

  CV’s for “additional facts responsive to this Interrogatory[.]” Not a single

  employee among those fifteen identified any specific, relevant ERP

  implementation experience in their CV.

        182. Globant, LLC cannot identify a single ERP project worked on by any of

  the 86 consultants who worked on the Project in the two years prior to the Project.

  Similarly, Globant, LLC has not identified a single consultant as having any

  specific experience or knowledge of ERP implementations at the time he or she

  was assigned to work on any engagement or sales effort involving Plaintiffs.



                                         - 75 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 76 of 99 PageID 2983




  Globant’s conduct in lying about its qualifications for the Project, taking on an

  ERP project despite having no ERP experience, and continually assuring CCG that

  the Project was on track even though Globant knew it had no ERP experience, was

  an unfair, unconscionable, deceptive, and unfair act and practice by a vendor in the

  conduct of trade and commerce relating to the provision of software

  implementation services for a customer.

                (iii) The Project Lacked Adequate
                      and Appropriate Project Management
        183. PointSource first, and Globant thereafter, was responsible for providing

  project management, including providing advice on overall Project direction and

  strategy, ensuring the efficient management and delivery of the Project, adhering to

  an implementation methodology, timeline, and budget, and identifying, managing,

  mitigating, and escalating Project risk.

        184. Further, under Section 6.2 of the MSDA, PointSource and Globant were

  required to provide a Project Manager who would “be responsible for overall

  management and supervision of Developer’s performance[,]” “be Customer’s

  primary point of contact for communications[,]” and have the “requisite authority,

  and necessary skill, experience, and qualifications, to perform in such capacity[.]”

  Recognizing that continuity was critical to successful project management, the

  MSDA also required that the “Developer shall maintain the same Developer

  Project Manager throughout the term of [the applicable] Statement of Work.”


                                             - 76 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 77 of 99 PageID 2984




        185. PointSource and Globant did not comply with these contractual

  obligations. In fact, PointSource and Globant cycled through five Project

  Managers in three years, notwithstanding their contractual obligation to maintain

  the same Project Manager throughout the term. Such frequent turnover in such a

  critical project role is inappropriate in an ERP implementation. Nor did

  PointSource or Globant meet their obligations to appropriately identify, manage,

  mitigate, and escalate project risk. These deficiencies described above were, or

  should have been, evident to Globant during its tenure on the Project. At various

  times during the Project, Globant knew or should have known about critical risks

  that threatened to undermine the Project and that required the provision of skilled

  resources to validate that the proposed ERP solution, and its related components,

  were in fact appropriate for CCG’s business and would enable CCG to achieve its

  objectives. Fundamental standards and practices in the ERP implementation

  industry impose on a vendor, such as Globant, the duty to disclose such risks to the

  client. But Globant failed to do so.

        186. For example, Globant (i) knew about, or should have known about, the

  following risks; (ii) should have, but did not, alert CCG management to such risks;

  and (iii) should have, but did not, take steps to manage and mitigate such risks:

           a. Globant failed to adequately and appropriately disclose to CCG,

               during the negotiations for SOW #3 or at any time during the Project,



                                          - 77 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 78 of 99 PageID 2985




              that the proposed ERP solution had not been properly validated, and

              was in fact an inappropriate and flawed solution that would never be

              able to operate CCG’s current business, much less scale to meet the

              expanded business that CCG had hoped to achieve through its ERP

              implementation initiative;

           b. Globant failed to adequately and appropriately disclose to CCG,

              during the negotiations for SOW #3 or at any time during the Project,

              that Globant did not have the ability or intention to provide CCG with

              consultants, and with a sufficient number of consultants, with the

              necessary skills, experience, and expertise in the design, development,

              configuration, testing, and project management areas, among others,

              necessary to perform the ERP implementation for CCG;

           c. Globant failed to adequately and appropriately disclose to CCG that

              the consultants assigned to the Project deviated from, and failed to

              adhere to, an adequate and appropriate implementation methodology,

              adequate and appropriate project management practices, and ERP

              implementation best practices; and

           d. Globant failed to adequately and appropriately disclose to CCG that it

              had not performed the necessary quality assurance of the ERP system

              it was designing and implementing.



                                           - 78 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 79 of 99 PageID 2986




        187. In addition, Globant failed to disclose to CCG numerous critical facts

  about the Project, including its true status and the likelihood of on-time

  completion. For example, by November 2018, at the latest, Globant internally

  realized that a drastic shift in the Project plan was required to meet Project

  deadlines, but Globant deliberately concealed this information from CCG. For

  example, on January 10, 2019, Globant consultant Adrienne Bryant wrote to

  Gabriel Dominguez and Javier Rodriguez, copying others, as follows:

               Gabby/Javy, The project plan we presented to the client
               in November was the plan in order to deliver by Sept.
               This was just recently shared with me and I have no
               confirmation that the client has agreed to this plan.
               However, if we are going to hit the September deadline,
               we need to begin working like this immediately for a few
               reasons.

               1. The plan shows us completing NGC Receiving and
               NGC Grading in November. NGC Verification in
               December, and NGC Encapsulation, NGC Status
               Change, and NGC Conservation in Jan. while also
               starting Receiving for all companies in Jan. We have
               not completed any of the above to this date.

               2. The project plan also included the following
               assumptions:

                  • We would review and align in detail all the requirements
                    needed to have all the companies online in the new ERP,
                    ensuring the approval of the Acceptance Criteria within a
                    limited timeframe due [to] the tight deadline.

                  • Each one of the user stories and the acceptance criteria will be
                    reviewed and approved by CCG.


                                          - 79 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 80 of 99 PageID 2987




                  • The production roll out will be done all at once, since there
                    won’t be a backwards compatibility process between the new
                    ERP and ProIV.

                  • Designs are going to be aligned with the designs already in
                    place, and the functionality is going to be a replica for the
                    functionality in ProIV.

              In my opinion, there has been no communication to
              the project team or to CCG’s leads on this project,
              Max and Sam, that we are now working this way.
              Without that, it is hard to put this plan into action. The
              longer we wait to put this into action, the more of a
              risk we run in not hitting that September deadline,
              which I am already extremely skeptical of.

              In addition, the ambiguity in how to move forward is
              causing potential delays in work. For example, we have
              bugs coming in about backwards compatibility w/ ProIV
              that we need to address. We have PMG Grading screens
              we were in the middle of designs on that are now on hold
              so we don’t end up causing more development work
              later. We need to be setting up meetings w/ CCG to
              discuss scope and requirements for Receiving that we can
              nail down, and begin mapping the current design to the
              other companies in preparation for the dev team
              wrapping up conservation.

              We have a status meeting with the client this
              afternoon in which I would like to tell them that we
              are implementing this plan instead of blowing smoke.
              I would also like to communicate all of this to the
              project team.

        188. Later that same day, Bryant led a status meeting with CCG. At no time

  during that meeting, or in the many months thereafter, did Bryant, or anyone else

  from Globant, disclose to CCG any concerns about the Project timeline, the risks


                                         - 80 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 81 of 99 PageID 2988




  associated with “ambiguity” on the Project, or the fact that Globant had been

  following a Project plan that had been fundamentally revised without CCG’s

  knowledge or approval.

           189. Within two months, Bryant’s doubts as to whether Globant had the

  ability to deliver the Project had crystallized into virtual certainty. On March 7,

  2019, Bryant expressed her concerns to her Globant superiors, Rob Reed and

  Esteban Villafane:

                 I honestly do not believe that we will hit the October
                 deadline, and I believe any prediction as to when it
                 will be complete is a shot in the dark unless all product
                 definition docs are detailed, signed off on and reviewed
                 by the development team for their input on estimations.

           190. Neither Bryant, nor anyone else from Globant, shared these concerns

  with, or identified these risks to, CCG.

           191. Notwithstanding Globant’s duty and obligation to disclose risks on the

  Project, its consultants not only remained silent in the face of severe risks, but

  deliberately concealed critical Project risks and their significance, and made

  affirmative misrepresentations that there were no such risks, and to gloss over such

  risks.

           192. Globant withheld such information from CCG, made

  misrepresentations to CCG, and affirmatively misled CCG to further its own

  interests in continuing to collect fees under the fixed price contract to which it was



                                             - 81 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 82 of 99 PageID 2989




  not entitled (because its work on the Project was of no value), and to extract

  additional fees above and beyond those permitted under the fixed price contract (to

  which it was also not entitled), all at great expense and damage to CCG.

        193. As a direct result of Globant’s fraudulent, deceptive, and unfair

  scheme, CCG paid Globant and its predecessor-in-interest, PointSource, close to

  $5 million for a project that was initially estimated to cost $1.8 million -- a 450%

  price increase -- that yielded no value and that set CCG many years behind in its

  mission-critical initiative to upgrade its computer systems. After three years of

  dealing with PointSource and Globant, millions of dollars in costs, and an

  extraordinary diversion of resources and focus, CCG must still rely on its

  outmoded legacy system. When CCG tried to impress upon Globant the criticality

  of the Project to CCG’s strategic growth plans, Globant’s response was to tell CCG

  it had to pay $5 million more, and wait almost two more years, for a project that

  Globant needed to start from scratch.

        194. In addition to the nearly $5 million in fees it has wasted, CCG has

  incurred, and will continue to incur, millions of dollars in additional out-of-pocket

  damages, including payments made to third-party vendors and other external

  consultants.




                                          - 82 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 83 of 99 PageID 2990




         195. CCG has suffered tens of millions of dollars in damages related to

  business opportunities that it lost or that were foreclosed as a result of Globant’s

  misconduct, as well as other indirect damages.

  D.     Globant’s Refusal to Transition Customer-Owned Work Product

         196. As part of its fraudulent extortion scheme, Globant is also wrongfully

  withholding from CCG work product that belongs to CCG. Globant is holding

  such work product hostage in an unlawful attempt to pry still more fees out of

  CCG.

         197. On or about January 15, 2018, CCG entered into an agreement with

  Globant to provide, among other services, maintenance and support for the CGC

  Online Form and the NGC Imaging App that PointSource had previously

  developed for CCG. The agreement, referred to as the CCG T&M Statement of

  Work #2 (the “CCG T&M SOW”) and governed by the terms of the MSDA,

  provided for a one-year term from January 15, 2018 through December 31, 2018,

  and allowed for “a maximum extension of one (1) calendar month” to be “mutually

  arranged via email.” A copy of the CCG T&M SOW is attached hereto as Exhibit

  C.

         198. The CCG T&M SOW further estimated monthly fees of $26,920.

         199. In or about May 2019, following the expiration of the contract term,

  CCG requested that Globant transition the CGC Online Form and the NGC



                                          - 83 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 84 of 99 PageID 2991




  Imaging App to a replacement vendor, The Mx Group. In accordance with Section

  16.3(b)(i) of the MSDA, Globant was required to “promptly deliver all Work

  Product generated by Developer” upon termination of the CCG T&M SOW.

        200. Instead of complying with CCG’s request, and in flagrant breach of its

  contractual obligations, Globant has refused to relinquish the CGC Online Form,

  the NGC Imaging App, and other related work product to CCG’s replacement

  vendor unless CCG remits an additional $15,972 in unauthorized “transition” fees

  and an additional $140,260.64 in unbilled and disputed charges for work that

  Globant purports to have performed, but never invoiced. Globant also demanded

  that CCG pay an outstanding balance of $79,532.25, which was subject to set-off

  under the contract, before it would release the CGC Online Form and the NGC

  Imaging App.

        201. Globant’s demand for additional “transition” fees, which it has since

  agreed to “waive” if CCG delivers payment of $219,532.25, is a violation of

  Section 13.2 of the MSDA, which provided that CCG “may withhold from

  payment any amount disputed by [CCG] in good faith, pending resolution of the

  dispute” and that Globant “shall continue performing its obligations in accordance

  with [the MSDA] notwithstanding any such dispute or actual or alleged

  nonpayment that is the subject of the dispute, pending its resolution.”




                                          - 84 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 85 of 99 PageID 2992




        202. Further, Globant has refused to apply the $125,000 credit -- an amount

  it does not dispute it owes to CCG under Section 12.4 of the MSDA -- as a set off

  (under Section 13.4 of the MSDA) against any amounts allegedly owed to Globant

  under the CCG T&M SOW.

        203. Despite CCG’s attempt to resolve this dispute, Globant has refused to

  honor its clear contractual obligations and instead has dragged its feet and thwarted

  CCG’s efforts to transition the CGC Online Form and the NGC Imaging App to an

  alternate vendor.

                                    COUNT I
               (Breach of Contract and Breach of Express Warranty
                            As Against Globant, LLC)

        204. CCG and Globant, LLC entered into and are parties to SOW #3 and all

  related agreements and Globant, LLC, as successor-in-interest to PointSource,

  legally assumed all of the obligations of PointSource as contained in the Project

  contracts that preceded Globant S.A.’s acquisition of PointSource.

        205. CCG has performed, has substantially performed, or was excused from

  performing due to Globant, LLC’s material contract breaches and/or the material

  breaches of its predecessor-in-interest, PointSource, any and all necessary

  conditions precedent, dependent obligations, and/or dependent covenants owed

  under the Project contracts. CCG is, and has been, entitled to Globant, LLC’s

  performance of its obligations under the Project contracts.


                                         - 85 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 86 of 99 PageID 2993




        206. Globant, LLC unilaterally and materially breached numerous provisions

  of the Project contracts and Globant, LLC is also unilaterally liable for the material

  breaches of the Project contracts by its predecessor-in-interest, PointSource.

        207. Globant, LLC’s material breaches of contract, both in connection with

  the contracts it entered into with CCG as well as the Project contracts entered into

  by its acquired company, PointSource, for which Globant, LLC bears successor-in-

  interest liability, include but are not limited to its failure to: (i) implement and

  deliver a new ERP system that met CCG’s needs in connection with its business

  processes and functional requirements in violation of Section 4 of the MSDA and

  Section I.2 of SOW #3; (ii) adhere to the implementation schedule in SOW #3 and

  the “strictly required” time of the essence clause in Section 2.3 of the MSDA; (iii)

  adhere to the fixed fee budget as provided by SOW #3 and in violation of Section

  12.2 of the MSDA; (iv) exercise due professional care in the performance of its

  Services in violation of Section 6 of the MSDA; (v) “maintain the same Developer

  Project Manager throughout the term of such [applicable] Statement of Work” in

  violation of Section 6.2(c) of the MSDA;” (vi) provide a Developer Project

  Manager with the “necessary skill, experience, and qualifications to perform in

  such capacity;” (vii) “use its best efforts to meet the Milestone Dates specified in

  the Statement of Work without any extension or Fee increase” in violation of

  Section 7.3 of the MSDA; (viii) “deliver each Deliverable and install all Software



                                           - 86 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 87 of 99 PageID 2994




  on or prior to the Milestone Date therefor in accordance with the delivery criteria

  set forth in in [sic] the Statement of Work therefor” in violation of Section 9 of the

  MSDA; (ix) perform Acceptance Testing “to ensure the Software Deliverable,

  including all Software and Documentation, conforms to the requirements of this

  Agreement, including the applicable Specifications” in violation of Section 10.1(a)

  of the MSDA; (x) perform Integration Testing as required by Section 10.1(c) of the

  MSDA; (xi) “provide a credit towards Customer’s Fees in the amount of

  $125,000” in violation of Section 12.4(a) of the MSDA; (xii) “promptly deliver to

  [CCG] all Work Product generated by [Globant, LLC] under such Statement of

  Work (whether complete or incomplete)” in violation of Section 16.3(b)(i)(A) of

  the MSDA; (xiii) “provide such cooperation and assistance as requested by [CCG],

  at [Globant, LLC’s] sole expense, in transitioning the related Services to an

  alternate service provider” as required by Section 16.3(b)(i)(B) of the MSDA; (xiv)

  refund to CCG “all amounts, if any, paid in advance for any related Services or

  Work Product that have not been provided” in violation of Section 16.3(b)(i)(C) of

  the MSDA, including the $26,274 overcharge in Globant, LLC’s October 2018

  invoice; (xv) to remedy breaches on a timely basis as set forth in Section 17.3(b) of

  the MSDA; (xvi) adequately plan and supervise the performance of its Services;

  (xvii) appropriately identify, manage, and mitigate risks encountered in connection

  with its, or its predecessor’s Services on the Project; (xviii) engage a competent



                                          - 87 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 88 of 99 PageID 2995




  Solution Architect; (xix) develop and provide an adequate Project plan and

  appropriate business process design documentation, including functional and

  technical specifications during the design phase of the Project; and (xx) assign to

  the Project personnel with the adequate, appropriate, and necessary skills,

  experience, expertise, competence, and qualifications.

        208. Globant, LLC’s breaches were material to the Project contracts and not

  incidental in nature.

        209. Globant, LLC additionally and expressly warranted in Section 17.2(a)

  of the MSDA that it would “perform all Services in a professional and

  workmanlike manner in accordance with best industry standards and practices for

  similar services, using personnel with the requisite skill, experience, and

  qualifications, and shall devote adequate resources to meet its obligations under

  th[e] Agreement.”

        210. Globant, LLC materially breached its express warranties to CCG by,

  among other things, (i) failing to assign a competent solution architect to the

  Project; (ii) failing to assign to the Project team personnel with the skills and

  experience necessary to deliver the Project; (iii) failing to provide on-site support;

  (iv) relying in large part on a team of unknown consultants working remotely from

  Belarus who were unfamiliar with the Project; (v) failing to engage in proper

  Project staffing by, among things, rolling its personnel onto and off of the Project;



                                           - 88 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 89 of 99 PageID 2996




  (vi) failing to apply or adhere to an adequate and appropriate implementation

  methodology, adequate and appropriate program management practices and

  protocols, and ERP implementation best practices; (vii) failing to adequately and

  appropriately identify, manage, mitigate, and escalate project risk; (viii) failing to

  prepare the adequate and appropriate project documentation; (ix) failing to deliver

  all but a small portion of the new ERP system; (x) failing to comply with the fixed

  fee contract; and (xi) failing to meet Project deadlines.

        211. As a direct result of Globant, LLC’s material breaches of contract and

  express warranties, CCG sustained in excess of $10 million dollars in contract

  damages and tens of millions more in consequential and other recoverable

  damages, and continues to be damaged, in an amount to be determined at trial.

       WHEREFORE, Plaintiffs pray for relief as set forth below.

                                      COUNT II
        (Violation Of Florida’s Deceptive And Unfair Trade Practices Act
        Fla. Stat. § 501.201 et seq. As Against Globant, LLC, Globant S.A.,
                           And The John Doe Defendants)

        212. Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. §

  501.201 et seq. (“FDUTPA”), is intended to “protect the consuming public and

  legitimate business enterprises from those who engage in unfair methods of

  competition, or unconscionable, deceptive, or unfair acts or practices in the

  conduct of any trade or commerce.”




                                           - 89 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 90 of 99 PageID 2997




        213. Globant violated FDUTPA by engaging in unconscionable, deceptive,

  or unfair acts or practices in the conduct of its business in Florida by making false

  and misleading representations and engaging in omissions concerning material

  facts to CCG upon Globant’s assumption of the Project contracts, during the

  negotiations for SOW #3 and subsequent amendments and change orders, and after

  the fixed fee contract was signed.

        214. As detailed above, Globant fraudulently induced CCG to consent to the

  assignment of the Project contracts and to enter into SOW #3 and subsequent

  amendments and change orders. Globant further engaged in a cover-up scheme to

  conceal the true state of the Project and withhold critical information concerning

  risks that threatened the Project to further its own interests in continuing to collect

  and attempting to extract additional fees from CCG, at great expense and damage

  to CCG.

        215. Globant’s deceptive and unfair trade practices include, but are not

  limited to, its conduct in: (1) misrepresenting to CCG its ability and intention to

  staff the Project with appropriately skilled and experienced consultants; (2) taking

  on an ERP project for which, as it well knew and believed, it was singularly

  unqualified, because, among other reasons, none of the 86 consultants it assigned

  to the Project had any ERP experience, as it has now admitted in its interrogatory

  responses; (3) failing to disclose to CCG the Globant team’s “massive skills,



                                           - 90 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 91 of 99 PageID 2998




  seniority, and knowledge gap,” and a host of project management failures relating

  to staffing, implementation methodology, Project documentation, functional

  requirements gathering, and solution architecture, as Globant executives admitted

  internally, even as they continued to demand and accept fees from CCG, and

  repeatedly assured CCG that the Project was on track; (4) padding, inflating, and

  manipulating fee invoices it submitted to CCG, and misrepresenting the work that

  its consultants purportedly performed in connection with such invoices; (5)

  deliberately lowballing and underestimating what it knew was the actual cost to

  deliver the Project, in order to deceive CCG into paying additional fees and

  continuing to employ and rely on Globant to deliver the Project, while fully

  intending at a later date to demand even more fees from CCG; (6) issuing threats to

  CCG that it would abandon and cease working on the Project if its financial

  demands for more fees were not met, even though it had agreed to a fixed price

  contract; (7) seeking to support its extortionate demands for more fees, under threat

  of walking off the Project, by making assertions to CCG that it well knew and

  believed were false and contrary to its contractual obligations; (8) repeatedly

  failing to tell CCG the truth about the state of the Project, including with respect to

  the quality of the work it was performing and its ability to deliver the Project by

  the agreed-to date for the agreed-to price; (9) refusing to issue a $125,000 credit

  owed to CCG under the express terms of the MSDA; and (10) engaging in the



                                           - 91 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 92 of 99 PageID 2999




  misconduct described above, including all of the above acts and omissions, in full

  knowledge that a new ERP system was central to CCG’s strategic plans and critical

  to CCG’s continued stability, growth, health, and well-being.

        216. The foregoing deceptive scheme was implemented and/or approved by

  agents of both Globant S.A. and Globant, LLC, including Alejandro Scannapieco

  (former Chief Financial Officer who acted as an agent of both Globant S.A. and

  Globant, LLC); Juan Urthiague (Globant S.A. CFO); Sol Noello (Globant S.A.

  General Counsel); Timothy Ramsey (Globant, LLC Executive Vice

  President/Managing Director of Sales and Client Services); David Acomb

  (Globant, LLC Managing Director); Adrienne Bryant (Globant, LLC Project

  Manager); and others. As set forth above, any and all negotiations undertaken with

  CCG, any and all transactions and agreements with CCG, any and all financial

  discussions with and billing to CCG, and any and all discussions with CCG

  concerning disputes required the approval of, and were in fact approved by, a

  group of Globant S.A. executives who made, were responsible for, and maintained

  exclusive control over all significant business decisions by Globant, LLC,

  including with respect to the Project. No Globant, LLC employee possessed or

  exercised the authority to make any significant decision concerning the Project

  timeline, finances, costs, budget, or scope, all of which issues were ultimately

  overseen, supervised, directed by, and decided by Globant S.A., as opposed to



                                          - 92 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 93 of 99 PageID 3000




  Globant, LLC. Executives from Globant S.A. were directly involved in making

  false statements, assurances and omissions to CCG executives concerning Project

  status, costs, and schedule, all in order to deceive CCG into continuing to rely on

  Globant and to pay Globant fees.

        217. Globant’s unscrupulous, unethical, unconscionable, deceptive,

  fraudulent, unfair, and misleading conduct constitutes deceptive and unfair trade

  practices pursuant to FDUTPA, as such conduct is likely to deceive a consumer

  acting reasonably in the same circumstances, just as such conduct deceived CCG.

        218. As is set forth in detail in this complaint, Globant S.A. and Globant,

  LLC, were both directly involved in unfair and deceptive conduct directed toward

  CCG. Globant S.A. executives maintained exclusive authority over all significant

  corporate decisions at Globant, LLC. Among other things, Globant S.A.

  executives, including Scannapieco, Urthiague, and Noello, were aware of and

  approved Ramsey’s and/or Scannapieco’s extortionate threats to abandon the

  Project. Further, Scannapieco, while Chief Financial Officer of Globant S.A., was

  made aware by of major problems on the Project by Globant, LLC consultants, but

  deliberately hid these problems from CCG. Globant, LLC consultant Ramsey

  personally threatened CCG that Globant would abandon the Project if CCG did not

  pay it $1 million over-and-above the “fixed price” called for in the parties’ contract

  (which was also approved of by Scannapieco). Globant, LLC consultants Ramsey,



                                          - 93 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 94 of 99 PageID 3001




  Hugill, Acomb, Raval, Bryant and others, were also aware of the serious delivery

  problems on the Project, but chose to hide those problems from CCG.

        219. As a direct result of Globant’s deceptive and unfair trade practices,

  CCG sustained actual damages in an amount to be determined at trial. Those

  damages include CCG’s payment of fees to Globant, and other vendors, for an

  ERP system that Globant failed to deliver and thus was rendered valueless; the

  costs of assessing the defects of and any salvage value in the development work

  performed by Globant; the costs of implementing a new ERP system; the costs of

  continuing to rely on and maintain CCG’s legacy computer system; CCG’s other

  internal costs; and CCG’s lost profits caused by lost business opportunities. CCG

  is also entitled to recover its attorneys’ fees and costs pursuant to Fla. Stat. §

  501.2105.

            WHEREFORE, Plaintiffs pray for relief as set forth below.


                                  COUNT III
       (Declaratory Judgment - 28 U.S.C. § 2201 As Against Globant, LLC)

        220. As alleged above, beginning in or about May 2019, CCG has repeatedly

  requested that Globant transition the CGC Online Form and the NGC Imaging App

  to a replacement vendor, The Mx Group, pursuant to Section 16.3(b)(i)(B) of the

  MSDA.




                                           - 94 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 95 of 99 PageID 3002




        221. The CGC Online Form and the NGC Imaging App comprise critical

  parts of CGC’s and NGC’s business operations and constitute Customer Materials

  and Work Product as those terms are defined in Section 1 of the MSDA.

        222. Under Section 16.3(b)(i)(B) of the MSDA, Globant, LLC is required to

  “provide such cooperation and assistance as requested by [CCG], at [Globant,

  LLC’s] sole expense, in transitioning the related Services to an alternate service

  provider[.]”

        223. Globant has wrongly refused to transition the CGC Online Form and

  the NGC Imaging App unless CCG remits additional unbilled, unearned, and

  disputed fees in contravention of Sections 13.2(b) and 13.4 of the MSDA.

        224. As alleged above, Globant has further refused to provide CCG with a

  credit towards its fees in the amount of $125,000 as expressly required by Section

  12.4(a) of the MSDA.

        225. Globant does not dispute that the $125,000 credit is owed to CCG, but

  has refused to comply with its contractual obligation to issue the credit.

        226. Further, Globant refuses to acknowledge CCG’s right of set-off as

  provided in Section 13.4 of the MSDA.

        227. As alleged above, Globant issued an erroneous bill to CCG in October

  2018 overcharging CCG $26,274.




                                          - 95 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 96 of 99 PageID 3003




        228. Globant has not disputed the overpayment, but has refused to return the

  excess payment in contravention of Section 16.3.

        229. Further, in demanding additional fees from CCG purportedly relating to

  SOW #3, Globant has failed to acknowledge CCG’s right, under Section 13.1(a) of

  the MSDA, to hold back 10 percent of all fees invoiced by Globant until such time

  as CCG is “no longer reliant” on its legacy system (the “Holdback Date”). As a

  result, there exists an actual and continuing controversy between CCG on the one

  hand, and Globant on the other. The controversy is real and immediate and the

  parties have adverse legal interests. Although the terms of the MSDA are clear and

  unambiguous, Globant’s conduct has placed CCG in doubt as to its rights under the

  MSDA.

        230. As a result of Globant’s conduct, CCG is suffering an actual and

  threatened injury that requires a declaration of the rights of the parties with respect

  to the transition of the Customer Materials and Work Product, the issuance of the

  $125,000 credit, the return of the $26,274 payment, and CCG’s right to hold back

  10 percent of all fees paid to Globant.

        WHEREFORE, CCG respectfully requests a declaratory judgment declaring

  that: (1) CCG is entitled to the immediate transition of the CGC Online Form and

  the NGC Imaging App to an alternate service provider of its choosing without

  further expense to CCG in accordance with the terms of Section 16.3 of the



                                            - 96 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 97 of 99 PageID 3004




  MSDA; (2) CCG is entitled to the immediate refund of $125,000 from Globant in

  accordance with the terms of Section 12.4(a) of the MSDA; (3) CCG is entitled to

  the immediate return of $26,274 reflecting an erroneous billing overcharge in

  Globant’s October 2018 invoice that CCG paid; and (4) CCG is entitled to hold

  back 10 percent of all invoices issued prior to the Holdback Date as that term is

  defined in Section 13.1(a) of the MSDA.

                            DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury for all issues so triable.

                               PRAYER FOR RELIEF

        WHEREFORE, CCG respectfully requests that this Court enter judgments

  against Globant and provide the following relief:

           a. Actual, indirect, expectation, consequential, and compensatory

               damages in an amount to be determined at trial;

           b. Rescission of the Project contracts;

           c. Restitution of all amounts paid by CCG to Globant;

           d. Punitive and/or exemplary damages;

           e. Reasonable and necessary attorneys’ fees;

           f. Statutory money damages;

           g. Declaratory judgment declaring that (1) CCG is entitled to the

               immediate transition of the CGC Online Form and the NGC Imaging



                                           - 97 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 98 of 99 PageID 3005




              App to an alternate service provider of its choosing without further

              expense to CCG in accordance with the terms of Section 16.3 of the

              MSDA; (2) CCG is entitled to the immediate refund of $125,000 from

              Globant in accordance with the terms of Section 12.4(a) of the

              MSDA; (3) CCG is entitled to the immediate return of $26,274

              reflecting an erroneous billing overcharge in Globant’s October 2018

              invoice that CCG paid; and (4) CCG is entitled to hold back 10

              percent of all invoices issued prior to the Holdback Date as that term

              is defined in Section 13.1(a) of the MSDA;

           h. Pre- and Post-judgment interest at the maximum rate allowed by law;

           i. All costs of suit; and

           j. All such further relief, both general and special, at law or in equity, to

              which CCG may show itself justly to be entitled or as this Court may

              deem appropriate.

  Dated: April 16, 2021

                           KASOWITZ BENSON TORRES LLP

                           By: /s/ Mark P. Ressler
                           Maria Ruiz (Florida Bar No. 182923)
                           Mark P. Ressler (Admitted Pro Hac Vice)
                           Thomas B. Kelly (Admitted Pro Hac Vice)

                           1441 Brickell Avenue
                           Suite 1420
                           Miami, Florida 33131

                                          - 98 -
Case 8:19-cv-01962-SDM-AEP Document 118 Filed 04/16/21 Page 99 of 99 PageID 3006




                         Telephone: (786) 587-1044
                         Email: mruiz@kasowitz.com

                               -and-

                         1633 Broadway
                         New York, New York 10019
                         Telephone: (212) 506-1700
                         Email: mressler@kasowitz.com
                                tkelly@kasowitz.com

                         Attorneys for Plaintiffs Certified Collectibles Group,
                         LLC, Numismatic Guaranty Corporation of America,
                         Certified Guaranty Company LLC and Paper Money
                         Guaranty, LLC




                                       - 99 -
